
  Bangladesh 1972 (reinst. 1986, rev. 2014)
  
  

  
  Subsequently amended 


Preamble


We, the people of Bangladesh, having proclaimed our independence on the 26th day of March, 1971 and through a historic struggle for national liberation, established the independent, sovereign People's Republic of Bangladesh;


Pledging that the high ideals of nationalism, socialism, democracy and secularism, which inspired our heroic people to dedicate themselves to, and our brave martyrs to sacrifice their lives in, the national liberation struggle, shall be the fundamental principles of the Constitution;


Further pledging that it shall be a fundamental aim of the State to realise through the democratic process to socialist society, free from exploitation-a society in which the rule of law, fundamental human rights and freedom, equality and justice, political, economic and social, will be secured for all citizens;


Affirming that it is our sacred duty to safeguard, protect and defend this Constitution and to maintain its supremacy as the embodiment of the will of the people of Bangladesh so that we may prosper in freedom and may make our full contribution towards international peace and cooperation in keeping with the progressive aspirations of mankind;


In our Constituent Assembly, this eighteenth day of Kartick, 1379 B.S corresponding to the fourth day of November, 1972 A.D., do hereby adopt, enact and give to ourselves this Constitution.



PART I. THE REPUBLIC



1. The Republic


Bangladesh is a unitary, independent, sovereign Republic to be known as the People's Republic of Bangladesh.



2. The territory of the Republic


The territory of the Republic shall comprise-







1.
The territories which immediately before the proclamation of independence on the 26th day of March, 1971 constituted East Pakistan and the territories referred to as included territories in the Constitution (Third Amendment) Act, 1974, but excluding the territories referred to as excluded territories in that Act; and






2.
such other territories as may become included in Bangladesh.





2A. The state religion


The state religion of the Republic is Islam, but the State shall ensure equal status and equal right in the practice of the Hindu, Buddhist, Christian and other religions.



3. The state language


The state language of the Republic is Bangla.



4. National anthem, flag and emblem







1.
The national anthem of the Republic is the first ten lines of "Amar Sonar Bangla."






2.
The national flag of the Republic shall consist of a circle, coloured red throughout its area, resting on a green background.






3.
The national emblem of the Republic is the national flower Shapla (nymphaea-nouchali) resting on water, having on each side an ear of paddy and being surmounted by three connected leaves of jute with two stars on each side of the leaves.






4.
Subject to the foregoing clauses, provisions relating to the national anthem, flag and emblem shall be made by law.





4A. Portrait of the Father of the Nation


The Portrait of the Father of the Nation, Bangabandhu Sheikh Mujibur Rahman shall be preserved and displayed at the offices of the President, the Prime Minister, the Speaker and the Chief Justice and in head and branch offices of all government and semi-government offices, autonomous bodies, statutory public authorities, government and non-government educational institutions, embassies and missions of Bangladesh abroad.



5. The capital







1.
The capital of the Republic is Dhaka.






2.
The boundaries of the capital shall be determined by law.





6. Citizenship







1.
The citizenship of Bangladesh shall be determined and regulated by law.






2.
The people of Bangladesh shall be known as Bangalees as a nation and the citizens of Bangladesh shall be known as Bangladeshies.





7. Supremacy of the Constitution







1.
All powers in the Republic belong to the people, and their exercise on behalf of the people shall be effected only under, and by the authority of, this Constitution.






2.
This Constitution is, as the solemn expression of the will of the people, the supreme law of the Republic, and if any other law is inconsistent with this Constitution and other law shall, to the extent of the inconsistency, be void.





7A. Offence of abrogation, suspension, etc. of the Constitution







1.
If any person, by show of force or use of force or by any other un-constitutional means-









a.
abrogates, repeals or suspends or attempts or conspires to abrogate, repeal or suspend this Constitution or any of its article; or






b.
subverts or attempts or conspires to subvert the confidence, belief or reliance of the citizens to this Constitution or any of this article,







his such act shall be sedition and such person shall be guilty of sedition.






2.
If any person-









a.
abets or instigates any act mentioned in clause (1); or






b.
approves, condones, supports or ratifies such act,







his such act shall also be the same offence.






3.
Any person alleged to have committed the offence mentioned in this article shall be sentenced with the highest punishment prescribed for other offences by the existing laws.





7B. Basic provisions of the Constitution are not amendable


Notwithstanding anything contained in article 142 of the Constitution, the preamble, all articles of Part I, all articles of Part II, subject to the provisions of Part IXA all articles of Part III, and the provisions of articles relating to the basic structures of the Constitution including article 150 of Part XI shall not be amendable by way of insertion, modification, substitution, repeal or by any other means.



PART II. FUNDAMENTAL PRINCIPLES OF STATE POLICY



8. Fundamental principles







1.
The principles of nationalism, socialism, democracy and secularism, together with the principles derived from those as set out in this Part, shall constitute the fundamental principles of state policy.






2.
The principles set out in this Part shall be fundamental to the governance of Bangladesh, shall be applied by the State in the making of laws, shall be a guide to the interpretation of the Constitution and of the other laws of Bangladesh, and shall form the basis of the work of the State and of its citizens, but shall not be judicially enforceable.





9. Nationalism


The unity and solidarity of the Bangalee nation, which, deriving its identity from its language and culture, attained sovereign and independent Bangladesh through a united and determined struggle in the war of independence, shall be the basis of Bangalee nationalism.



10. Socialism and freedom from exploitation


A socialist economic system shall be established with a view to ensuring the attainment of a just and egalitarian society, free from the exploitation of man by man.



11. Democracy and human rights


The Republic shall be a democracy in which fundamental human rights and freedoms and respect for the dignity and worth of the human person shall be guaranteed and in which effective participation by the people through their elected representatives in administration at all levels shall be ensured.



12. Secularism and freedom of religion


The principle of secularism shall be realised by the elimination of-







a.
communalism in all its forms;






b.
the granting by the State of political status in favour of any religion;






c.
the abuse of religion for political purposes;






d.
any discrimination against, or persecution of, persons practicing a particular religion.





13. Principles of ownership


The people shall own or control the instruments and means of production and distribution, and with this end in view ownership shall assume the following forms-







a.
state ownership, that is ownership by the State on behalf of the people through the creation of an efficient and dynamic nationalised public sector embracing the key sectors of the economy;






b.
co-operative ownership, that is ownership by co-operatives on behalf of their members within such limits as may be prescribed by law; and






c.
private ownership, that is ownership by individuals within such limits as may be prescribed by law.





14. Emancipation of peasants and workers


It shall be a fundamental responsibility of the State to emancipate the toiling masses, the peasants and workers and backward sections of the people from all forms of exploitation.



15. Provision of basic necessities


It shall be a fundamental responsibility of the State to attain, through planned economic growth, a constant increase of productive forces and a steady improvement in the material and cultural standard of living of the people, with a view to securing to its citizens-







a.
the provision of the basic necessities of life, including food, clothing, shelter, education and medical care;






b.
the right to work, that is the right to guaranteed employment at a reasonable wage having regard to the quantity and quality of work;






c.
the right to reasonable rest, recreation and leisure; and






d.
the right to social security, that is to say to public assistance in cases of undeserved want arising from unemployment, illness or disablement, or suffered by widows or orphans or in old age, or in other such cases.





16. Rural development and agricultural revolution


The State shall adopt effective measures to bring about a radical transformation in the rural areas through the promotion of an agricultural revolution, the provision of rural electrification, the development of cottage and other industries, and the improvement of education, communications and public health, in those areas, so as progressively to remove the disparity in the standards of living between the urban and the rules areas.



17. Free and compulsory education


The State shall adopt effective measures for the purpose of-







a.
establishing a uniform, mass-oriented and universal system of education and extending free and compulsory education to all children to such stage as may be determined by law;






b.
relating education to the needs of society and producing properly trained and motivated citizens to serve those needs;






c.
removing illiteracy within such time as may be determined by law.





18. Public health and morality







1.
The State shall regard the raising of the level of nutrition and the improvement of public health as moving its primary duties, and in particular shall adopt effective measures to prevent the consumption, except for medical purposes or for such other purposes as may be prescribed by law, of alcoholic and other intoxicating drinks and drugs which are injurious to health.






2.
The State shall adopt effective measures to prevent prostitution and gambling.





18A. Protection and improvement of environment and biodiversity


The State shall endeavour to protect and improve the environment and to preserve and safeguard the natural resources, bio-diversity, wetlands, forests and wild life for the present and future citizens.



19. Equality of opportunity







1.
The State shall endeavour to ensure equality of opportunity to all citizens.






2.
The State shall adopt effective measures to remove social and economic inequality between man and man and to ensure the equitable distribution of wealth among citizens, and of opportunities in order to attain a uniform level of economic development throughout the Republic.






3.
The State shall endeavour to ensure equality of opportunity and participation of women in all spheres of national life.





20. Work as a right and duty







1.
Work is a right, a duty and a matter of honour for every citizen who is capable of working, and everyone shall be paid for his work on the basis of the principle "from each according to his abilities to each according to his work."






2.
The State shall endeavour to create conditions in which, as a general principle, persons shall not be able to enjoy unearned incomes, and in which human labour in every form, intellectual and physical, shall become a fuller expression of creative endeavour and of the human personality.





21. Duties of citizens and of public servants







1.
It is the duty of every citizen to observe the Constitution and the laws, to maintain discipline, to perform public duties and to protect public property.






2.
Every person in the service of the Republic has a duty to strive at all times to serve the people.





22. Separation of Judiciary from the Executive


The State shall ensure the separation of the judiciary from the executive organs of the State.



23. National Culture


The State shall adopt measures to conserve the cultural traditions and heritage of the people, and so to foster and improve the national language, literature and the arts that all sections of the people are afforded the opportunity to contribute towards and to participate in the enrichment of the national culture.



23A. The culture of tribes, minor races, ethnic sects and communities


The State shall take steps to protect and develop the unique local culture and tradition of the tribes, minor races, ethnic sects and communities.



24. National monuments, etc.


The State shall adopt measures for the protection against disfigurement, damage or removal of all monuments, objects or places of special artistic or historic importance or interest.



25. Promotion of international peace, security and solidarity


The State shall base its international relations on the principles of respect for national sovereignty and equality, non-interference in the internal affairs of other countries, peaceful settlement of international disputes, and respect for international law and the principles enunciated in the United Nations Charter, and on the basis of those principles shall-







a.
strive for the renunciation of the use of force in international relations and for general and complete disarmament;






b.
uphold the right of every people freely to determine and build up its own social, economic and political system by ways and means of its own free choice; and






c.
support oppressed peoples throughout the world waging a just struggle against imperialism, colonialism or racialism.





PART III. FUNDAMENTAL RIGHTS



26. Laws inconsistent with fundamental rights to be void







1.
All existing law inconsistent with the provisions of this Part shall, to the extent of such inconsistency, become void on the commencement of this Constitution.






2.
The State shall not make any law inconsistent with any provisions of this Part, and any law so made shall, to the extent of such inconsistency, be void.






3.
Nothing in this article shall apply to any amendment of this Constitution made under article 142.





27. Equality before law


All citizens are equal before law and are entitled to equal protection of law.



28. Discrimination on grounds of religion, etc.







1.
The State shall not discriminate against any citizen on ground only of religion, race, caste, sex or place of birth.






2.
Women shall have equal rights with men in all spheres of the State and of public life.






3.
No citizen shall, on grounds only of religion, race, caste, sex or place of birth be subjected to any disability, liability, restriction or condition with regard to access to any place of public entertainment or resort, or admission to any educational institution.






4.
Nothing in this article shall prevent the State from making special provision in favour of women or children or for the advancement of any backward section of citizens.





29. Equality of opportunity in public employment







1.
There shall be equality of opportunity for all citizens in respect of employment or office in the service of the Republic.






2.
No citizen shall, on grounds only of religion, race, caste, sex or place of birth, be ineligible for, or discriminated against in respect of, any employment or office in the service of the Republic.






3.
Nothing in this article shall prevent the State from-









a.
making special provision in favour of any backward section of citizens for the purpose of securing their adequate representation in the service of the Republic;






b.
giving effect to any law which makes provision for reserving appointments relating to any religious or denominational institution to persons of that religion or denomination;






c.
reserving for members of one sex any class of employment or office on the ground that it is considered by its nature to be unsuited to members of the opposite sex.





30. Prohibition of foreign titles, etc.


No citizen shall, without the prior approval of the President, accept any title, honour, award or decoration from any foreign state.



31. Right to protection of law


To enjoy the protection of the law, and to be treated in accordance with law, and only in accordance with law, is the inalienable right of every citizen, wherever he may be, and of every other person for the time being within Bangladesh, and in particular no action detrimental to the life, liberty, body, reputation or property of any person shall be taken except in accordance with law.



32. Protection of right to life and personal liberty


No person shall be deprived of life or personal liberty save in accordance with law.



33. Safeguards as to arrest and detention







1.
No person who is arrested shall be detained in custody without being informed, as soon as may be of the grounds for such arrest, nor shall he be denied the right to consult and be defended by a legal practitioner of his choice.






2.
Every person who is arrested and detained in custody shall be produced before the nearest magistrate within a period of twenty four hours of such arrest, excluding the time necessary for the journey from the place of arrest to the court of the magistrate, and no such person shall be detained in custody beyond the said period without the authority of a magistrate.






3.
Nothing in clauses (1) and (2) shall apply to any person-









a.
who for the time being is an enemy alien; or






b.
who is arrested or detained under any law providing for preventive detention.






4.
No law providing for preventive detention shall authorise the detention of a person for a period exceeding six months unless an Advisory Board consisting of three persons, of whom two shall be persons who are, or have been, or are qualified to be appointed as, Judges of the Supreme Court and the other shall be a person who is a senior officer in the service of the Republic, has, after affording him an opportunity of being heard in person, reported before the expiration of the said period of six months that there is, in its opinion, sufficient cause for such detention.






5.
When any person is detained in pursuance of an order made under any law providing for preventive detention, the authority making the order shall, as soon as may be, communicate to such person the grounds on which the order has been made, and shall afford him the earliest opportunity of making a representation against the order:







Provided that the authority making any such order may refuse to disclose facts which such authority considers to be against the public interest to disclose.






6.
Parliament may be law prescribe the procedure to be followed by an Advisory Board in an inquiry under clause.





34. Prohibition of forced labour







1.
All forms of forced labour are prohibited and any contravention of this provision shall be an offence punishable in accordance with law.






2.
Nothing in this article shall apply to compulsory labour-









a.
by persons undergoing lawful punishment for a criminal offence; or






b.
required by any law for public purpose.





35. Protection in respect of trial and punishment







1.
No person shall be convicted of any offence except for violation of a law in force at the time of the commission of the act charged as an offence, nor be subjected to a penalty greater than, or different from that which might have been inflicted under the law in force at the time of the commission of the offence.






2.
No person shall be prosecuted and punished for the same offence more than once.






3.
Every person accused of a criminal offence shall have the right to a speedy and public trial by an independent and impartial court or tribunal established by law.






4.
No person accused of any offence shall be compelled to be a witness against himself.






5.
No person shall be subjected to torture or to cruel, inhuman, or degrading punishment or treatment.






6.
Nothing in clause (3) or clause (5) shall affect the operation of any existing law which prescribes any punishment or procedure for trial.





36. Freedom of movement


Subject to any reasonable restrictions imposed by law in the public interest, every citizen shall have the right to move freely throughout Bangladesh, to reside and settle in any place therein and to leave and re-enter Bangladesh.



37. Freedom of assembly


Every citizen shall have the right to assemble and to participate in public meetings and processions peacefully and without arms, subject to any reasonable restrictions imposed by law in the interests of public order health.



38. Freedom of association


Every citizen shall have the right to form associations or unions, subject to any reasonable restrictions imposed by law in the interests of morality or public order:


Provided that no person shall have the right to form, or be a member of the said association or union, if-







a.
it is formed for the purposes of destroying the religious, social and communal harmony among the citizens;






b.
it is formed for the purposes of creating discrimination among the citizens, on the ground of religion, race, caste, sex, place of birth or language;






c.
it is formed for the purposes of organizing terrorist acts or militant activities against the State or the citizens or any other country;






d.
its formation and objects are inconsistent with the Constitution.





39. Freedom of thought and conscience, and of speech







1.
Freedom of thought and conscience is guaranteed.






2.
Subject to any reasonable restrictions imposed by law in the interests of the security of the State, friendly relations with foreign states, public order, decency or morality, or in relation to contempt of court, defamation or incitement to an offence-









a.
the right of every citizen of freedom of speech and expression; and






b.
freedom of the press







are guaranteed.





40. Freedom of profession or occupation


Subject to any restrictions imposed by law, every citizen possessing such qualifications, if any, as may be prescribed by law in relation to his profession, occupation, trade or business shall have the right to enter upon any lawful profession or occupation, and to conduct any lawful trade or business.



41. Freedom of religion







1.
Subject to law, public order and morality-









a.
every citizen has the right to profess, practice or propagate any religion;






b.
every religious community or denomination has the right to establish, maintain and manage its religious institutions.






2.
No person attending any educational institution shall be required to receive religious instruction, or to take part in or to attend any religious ceremony or worship, if that instruction, ceremony or worship relates to a religion other than his own.





42. Rights to property







1.
Subject to any restrictions imposed by law, every citizen shall have the right to acquire, hold, transfer or otherwise dispose of property, and no property shall be compulsorily acquired, nationalized or requisitioned save by authority of law.






2.
A law made under clause (1) of this article shall provide for the acquisition, nationalisation or requisition with compensation and shall fix the amount of compensation or specify the principles on which, and the manner in which, the compensation is to be assessed and paid ; but no such law shall be called in question in any court on the ground that any provision of the law in respect of such compensation is not adequate.





43. Protection of home and correspondence


Every citizen shall have the right, subject to any reasonable restrictions imposed by law in the interests of the security of the State, public order, public morality or public health-







1.
to be secured in his home against entry, search and seizure; and






2.
to the privacy of his correspondence and other means of communication.





44. Enforcement of fundamental rights







1.
The right to move the High Court Division in accordance with clause (1) of article 102, for the enforcement of the rights conferred by this Part is guaranteed.






2.
Without prejudice to the powers of the High Court Division under article 102, Parliament may by law empower any other court, within the local limits of its jurisdiction, to exercise all or any of those powers.





45. Modification of rights in respect of disciplinary law


Nothing in this Part shall apply to any provision of a disciplinary law relating to members of a disciplined force, being a provision limited to the purpose of ensuring the proper discharge of their duties or the maintenance of discipline in that force.



46. Power to provide indemnity


Notwithstanding anything in the foregoing provisions of this Part, Parliament may by law make provision for indemnifying any person in the service of the Republic or any other person in respect of any act done by him in connection with the national liberation struggle or the maintenance or restoration of other in any area in Bangladesh or validate any sentence passed, punishment inflicted, forfeiture ordered, or other act done in any such area.



47. Saving for certain laws







1.
No law providing for any of the following matters shall be deemed to be void on the ground that it is inconsistent with, or takes away or abridge, any of the rights guaranteed by this Part-









a.
the compulsory acquisition, nationalisation or requisition of any property, or the control or management thereof whether temporarily or permanently;






b.
the compulsory amalgamation of bodies carrying on commercial or other undertakings;






c.
the extinction, modification, restriction or regulation of rights of directors, managers, agents and officers of any such bodies, or of the voting rights of persons owning shares or stock (in whatever form) therein;






d.
the extinction, modification, restriction or regulation of the right to search for or win minerals or mineral oil;






e.
the carrying on by the Government or by a corporation owned, controlled or managed by the Government, of any trade, business, industry or service to the exclusion, complete or partial, or other persons; or






f.
the extinction, modification, restriction or regulation of any right to property, any right in respect of a profession, occupation, trade or business or the rights of employers or employees in any statutory public authority or in any commercial or industrial undertaking;







if Parliament in such law (including, in the case of existing law, by amendment) expressly declares that such provision is made to give effect to any of the fundamental principles of state policy set out in Part II of this Constitution.






2.
Notwithstanding anything contained in this Constitution the laws specified in the First Schedule (including any amendment of any such law) shall continue to have full force and effect, and no provision of any such law, nor anything done or omitted to be done under the authority of such law, shall be deemed void or unlawful on the ground of inconsistency with, or repugnance to, any provision of this Constitution:







Provided that nothing in this article shall prevent amendment, modification or repeal of any such law.






3.
Notwithstanding anything contained in this Constitution, no law nor any provision thereof providing for detention, prosecution or punishment of any person, who is a member of any armed or defence or auxiliary forces or any individual, group of individuals or organisation or who is a prisoner of war, for genocide, crimes against humanity or war crimes and other crimes under international law shall be deemed void or unlawful, or ever to have become void or unlawful, on the ground that such law or provision of any such law is inconsistent with, or repugnant to, any of the provisions of this Constitution.





47A. Inapplicability of certain articles







1.
The rights guaranteed under article 31, clauses (1) and (3) of article 35 and article 44 shall not apply to any person to whom a law specified in clause (3) of article 47 applies.






2.
Notwithstanding anything contained in this Constitution, no person to whom a law specified in clause (3) of article 47 applies shall have the right to move the Supreme Court for any of the remedies under this Constitution.





PART IV. THE EXECUTIVE



Chapter I. The President



48. The President







1.
There shall be a President of Bangladesh who shall be elected by members of Parliament in accordance with law.






2.
The President shall as Head of State, take precedence over all other persons in the State, and shall exercise the powers and perform the duties conferred and imposed on him by this Constitution and by any other law.






3.
In the exercise of all his functions, save only that of appointing the Prime Minister pursuant to clause (3) of article 56 and the Chief Justice pursuant to clause (1) of article 95, the President shall act in accordance with the advice of the Prime Minister:







Provided that the question whether any, and if so what, advice has been tendered by the Prime Minister to the President shall not be enquired into in any court.






4.
A person shall not be qualified for election as President if he-









a.
is less than thirty-five years of age; or






b.
is not qualified for election as a member of Parliament; or






c.
has been removed from the office of President by impeachment under this Constitution.






5.
The Prime Minister shall keep the President informed on matters of domestic and foreign policy, and submit for the consideration of the Cabinet any matter which the President may request him to refer to it.





49. Prerogative of mercy


The President shall have power to grant pardons, reprieves and respites and to remit, suspend or commute any sentence passed by any court, tribunal or other authority.



50. Term of office of President







1.
Subject to the provisions of this Constitution, the President shall hold office for a term of five years from the date on which he enters upon his office:







Provided that notwithstanding the expiration of his term the President shall continue to hold office until his successor enters upon office.






2.
No person shall hold office as President for more than two terms, whether or not the terms are consecutive.






3.
The President may resign his office by writing under his hand addressed to the Speaker.






4.
The President during his term of office shall not be qualified for election as a member of Parliament, and if a member of Parliament is elected as President he shall vacate his seat in Parliament on the day on which he enters upon his office as President.





51. President's immunity







1.
Without prejudice to the provisions of article 52, the President shall not be answerable in any court for anything done or omitted by him in the exercise or purported exercise of the functions of this office, but this clause shall not prejudice the right of any person to take proceedings against the Government.






2.
During his term of office no criminal proceedings whatsoever shall be instituted or continued against the President in, and no process for his arrest or imprisonment shall issue from, any court.





52. Impeachment of the President







1.
The President may be impeached on a charge of violating this Constitution or of grave misconduct, preferred by a notice of motion signed by a majority of the total number of members of the Parliament and delivered to the speaker, setting out the particulars of the charge, and the motion shall not be debated earlier than fourteen nor later than thirty days after the notice is so delivered; and the Speaker shall forthwith summon Parliament if it is not in session.






2.
The Conduct of the President may be referred by Parliament to any court, tribunal or body appointed or designated by Parliament for the investigation of a charge under this article.






3.
The President shall have the right to appear and to be represented during the consideration of the charge.






4.
If after the consideration of the charge a resolution is passed by Parliament by votes of not less than two-thirds of the total number of members declaring that the charge has been substantiated, the President shall vacate his office on the date on which the resolution is passed.






5.
Where the Speaker is exercising the functions of the President under article 54 the provisions of this article shall apply subject to the modifications that the reference to the Speaker in clause (1) shall be construed as a deference to the Deputy Speaker, and that the reference in clause (4) to the vacation by the President of his office shall be construed as a reference to the vacation by the Speaker of his office as Speaker; and on the passing of a resolution such as is referred to in clause (4) the Speaker shall cease to exercise the functions of President.





53. Removal of President on ground of incapacity







1.
The President may be removed from office on the ground of physical or mental incapacity on a motion of which notice, signed by a majority of the total number of members of Parliament, is delivered to the Speaker, setting out particulars of the alleged incapacity.






2.
On receipt of the notice the Speaker shall forthwith summon Parliament if it is not in session and shall call for a resolution constituting a medical board (hereinafter in this article called "the Board") and upon the necessary motion being made and carried shall forthwith cause a copy of the notice to be transmitted to the President together with a request signed by the Speaker that the President submit himself within a period of ten days from the date of the request to an examination by the Board.






3.
The motion for removal shall not be put to the vote earlier than fourteen nor later than thirty days after notice of the motion is delivered to the Speaker, and if it is again necessary to summon Parliament in order to enable the motion to be made within that period, the Speaker shall summon Parliament.






4.
The President shall have the right to appear and to be represented during the consideration of the motion.






5.
If the President has not submitted himself to an examination by the Board before the motion is made in Parliament, the motion may be put to the vote, and if it is passed by the votes of not less than two-thirds of the total number of members of Parliament, the President shall vacate his office on the date on which the motion is passed.






6.
If before the motion for removal is made in Parliament, the President has submitted himself to an examination by the Board, the motion shall not be put to the vote until the Board has been given an opportunity of reporting its opinion to Parliament.






7.
If after consideration by Parliament of the motion and of the report of the Board (which shall be submitted within seven days of the examination held pursuant to clause (2) and if not so submitted shall be dispensed with) the motion is passed by the votes of not less than two-thirds of the total number of members of Parliament, the President shall vacate his office on the date on which the resolution is passed.





54. Speaker to act as President during absence, etc.


If a vacancy occurs in the office of President or if the President is unable to discharge the functions of his office on account of absence, illness or any other cause of Speaker shall discharge those functions until a President is elected or until the President resumes the functions of his office, as the case may be.



Chapter II. The Prime Minister And The Cabinet



55. The Cabinet







1.
There shall be a Cabinet for Bangladesh having the Prime Minister at its head and comprising also such other Ministers as the Prime Minister may from time to time designate.






2.
The executive power of the Republic shall, in accordance with this Constitution, be exercised by or on the authority of the Prime Minister.






3.
The Cabinet shall be collectively responsible to Parliament.






4.
All executive actions of the Government shall be expressed to be taken in the name of the President.






5.
The President shall by rules specify the manner in which orders and other instruments made in his name shall be attested or authenticated, and the validity or any order of instrument so attested or authenticated shall not be questioned in any court on the ground that it was not duly made or executed.






6.
The President shall make rules for the allocation and transaction of the business of the Government.





56. Ministers







1.
There shall be Prime Minister, and such other Ministers, Ministers of State and Deputy Ministers as may be determined by the Prime Minister.






2.
The appointments of the Prime Minister and other Ministers and of the Ministers of State and Deputy Ministers, shall be made by the President:







Provided that not less than nine-tenths of their number shall be appointed from among members of Parliament and not more than one-tenth of their number may be chosen from among persons qualified for election as members of Parliament.






3.
The President shall appoint as Prime Minister the member of Parliament who appears to him to command the support of the majority of the members of Parliament.






4.
If occasion arises for making any appointment under clause (2) or clause (3) between a dissolution of Parliament and the next following general election of members of Parliament, the persons who were such members immediately before the dissolution shall be regarded for the purpose of this clause as counting to be such members.





57. Tenure of office of Prime Minister







1.
The office of the Prime Minister shall be vacant-









a.
if he resigns from office at any time by placing his resignation in the hands of the President; or






b.
if he ceases to be a member of Parliament.






2.
If the Prime Minister ceases to retain the support of a majority of the members of Parliament, he shall either resign his office or advise the President shall, if he is satisfied that no other member of Parliament commands the support of the majority of the members of Parliament, dissolve Parliament accordingly.






3.
Nothing in this article shall disqualify the Prime Minister for holding office until his successor has entered upon office.





58. Tenure of office of other Ministers







1.
The office of a Minister other than the Prime Minister shall become vacant-









a.
if he resigns from office by placing his resignation in the hands of the Prime Minister for submission to the President;






b.
if he ceases to be a member of Parliament, but this shall not be applicable to a Minister chosen under the proviso to article 56(2);






c.
if the President, pursuant to the provisions of clause (2), so directs; or






d.
as provided in clause (4).






2.
The Prime Minister may at any time request a Minister to resign, and if such Minister fails to comply with the request, may advise the President to terminate the appointment of such Minister.






3.
Nothing in Sub-clauses (a), (b), and (d) of clause (1) shall disqualify a Minister for holding office during any period in which Parliament stands dissolved.






4.
If the Prime Minister resigns from or ceases to hold office, each of the other Ministers shall be deemed also to have resigned from office but shall, subject to the provisions of the Chapter, continue to hold office until his successor has entered upon office.






5.
In this article "Minister" includes Minister of State and Deputy Minister.





Chapter IIA. Non-Party Care Taker Government


[Omitted]



Chapter III. Local Government



59. Local Government







1.
Local Government in every administrative unit of the Republic shall be entrusted to bodies, composed of persons elected in accordance with law.






2.
Everybody such as is referred to in clause (1) shall, subject to this Constitution and any other law, perform within the appropriate administrative unit such functions as shall be prescribed by Act of Parliament, which may include functions relating to-









a.
administration and the work of public officers;






b.
the maintenance of public order;






c.
the preparation and implementation of plans relating to public services and economic development.





60. Powers of local government bodies


For the purpose of giving full effect to the provisions of article 59, Parliament shall, by law, confer powers on the local government bodies referred to in that article, including power to impose taxes for local purposes, to prepare their budgets and to maintain funds.



Chapter IV. The Defence Services



61. Supreme Command


The supreme command of the defence services of Bangladesh shall vest in the President and the exercise thereof shall be regulated by law.



62. Recruitment, etc., of defence services







1.
Parliament shall by law provide for regulating-









a.
the raising and maintaining of the defence services of Bangladesh and of their reserves;






b.
the grant of commissions therein;






c.
the appointment of Chief of Staff of the defence services, and their salaries and allowances; and






d.
the discipline and other matters relating to those services and reserves.






2.
Until Parliament by law provides for the matters specified in clause (1), the President may, by order, provide for such of them as are not already subject to existing law.





63. War







1.
War shall not be declared and the Republic shall not participate in any war except with the assent of Parliament.





Chapter V. The Attorney-General



64. The Attorney-General







1.
The President shall appoint a person who is qualified to be appointed as a judge of the Supreme Court to be Attorney-General for Bangladesh.






2.
The Attorney-General shall perform such duties as may be assigned to him by the President.






3.
In the performance of his duties, the Attorney-General shall have the right of audience in all courts of Bangladesh.






4.
The Attorney-General shall hold office during the pleasure of the President, and shall receive such remuneration as the President may determine.





PART V. THE LEGISLATURE



Chapter I. Parliament



65. Establishment of Parliament







1.
There shall be a Parliament for Bangladesh (to be known as the House of the Nation) in which subject to the provisions of this Constitution, shall be vested the legislative powers of the Republic:







Provided that nothing in this clause shall prevent Parliament from delegating to any person or authority, by Act of Parliament, power to make orders, rules, regulations, bye-laws or other instruments having legislative effect.






2.
Parliament shall consist of three hundred members to be elected in accordance with law from single territorial constituencies by direct election and, for so long as clause (3) is effective, the members provided for in that clause; the member shall be designated as Members of Parliament.






3.
Until the dissolution of Parliament occurring next after the expiration of the period of ten years beginning from the date of the first meeting of the Parliament next after the Parliament in existence at the time of the commencement of the Constitution (Fourteenth Amendment) Act, 2004, there shall be reserved fifty seats exclusively for women members and they will be elected by the aforesaid members in accordance with law on the basis of procedure of proportional representation in the Parliament through single transferable vote:







Provided that nothing in this clause shall be deemed to prevent a woman from being elected to any of the seats provided for in clause (2) of this article.






3A.
For the remaining period of the Parliament in existence at the time of the commencement of the Constitution (Fifteenth Amendment) Act, 2011, Parliament shall consist of three hundred members elected by direct election provided for in clause (2) and fifty women members provided for in clause (3).






4.
The seat of Parliament shall be in the capital.





66. Qualifications and disqualifications for election to Parliament







1.
A person shall subject to the provisions of clause (2), be qualified to be elected as, and to be, a member of Parliament if he is a citizen of Bangladesh and has attained the age of twenty-five years.






2.
A person shall be disqualified for election as, or for being, a member of Parliament who-









a.
is declared by a competent court to be of unsound mind;






b.
is an undercharged insolvent;






c.
acquires the citizenship of, or affirms of acknowledges allegiance to, a foreign state;






d.
has been, on conviction for a criminal offence involving moral turpitude, sentenced to imprisonment for a term of not less than two years unless a period of five years has elapsed since his release;






e.
has been convicted of any offence under the Bangladesh Collaborators (Special Tribunals) Order, 1972;






f.
holds any office of profit in the service of the Republic other than an office which is declared by law not to be disqualified its holder; or






g.
is disqualified for such election by or under any law.






2A.
Notwithstanding anything contained in sub-clause (c) of clause (2) of this article, if any person being a citizen of Bangladesh by birth acquires the citizenship of a foreign State and thereafter such person-









i.
in the case of dual citizenship, gives up the foreign citizenship ; or






ii.
in other cases, again accepts the citizenship of Bangladesh-







for the purposes of this article, he shall not be deemed to acquire the citizenship of a foreign State.






3.
For the purposes of this article, a person shall not be deemed to hold an office of profit in the service of the Republic by reason only that he is the President, Prime Minister, the Speaker, the Deputy Speaker, a Minister, Minister of State or Deputy Minister.






4.
If any dispute arises as to whether a member of Parliament has, after his election, become subject to any of the disqualifications mentioned in clause (2) or as to whether a member of Parliament should vacate his seat pursuant to article 70, the dispute shall be referred to the Election Commission to hear and determine it and the decision of the Commission on such reference shall be final.






5.
Parliament may, by law, make such provision as it deems necessary for empowering the Election Commission to give full effect to the provisions of clause (4).





67. Vacation of seats of members







1.
A member of Parliament shall vacate his seat-









a.
if he fails, within the period of ninety days from the date of the first meeting of Parliament after his election, to make and subscribe the oath or affirmation prescribed for a member of Parliament in the Third Schedule:







Provided that the Speaker may, before the expiration of that period, for good cause extend it;-






b.
if he is absent from Parliament, without the leave of Parliament, for ninety consecutive sitting days;






c.
upon a dissolution of Parliament;






d.
if he has incurred a disqualification under clause (2) of article 66; or






e.
in the circumstances specified in article 70.






2.
A member of Parliament may resign his seat by writing under his hand addressed to the Speaker, and the seat shall become vacant when the writing is received by the Speaker or, if the office of Speaker is vacant or the Speaker is for any reason unable to perform his functions, by the Deputy Speaker.





68. Remuneration, etc., of members of Parliament


Members of Parliament shall be entitled to such remuneration, allowances and privileges as may be determined by Act of Parliament or, until so determined, by order made by the President.



69. Penalty for member sitting or voting before taking oath


If a person sits or votes as a member of Parliament before he makes or subscribes the oath or affirmation in accordance with this Constitution, or when he knows that he is not qualified or is disqualified for membership thereof, he shall be liable in respect of each day on which he so sits or votes to a penalty of one thousand taka to be recovered as a debt due to the Republic.



70. Vacation of seat on resignation, etc.







1.
A person elected as a member of Parliament at an election at which he was nominated as a candidate by a political party shall vacate his seat if he-









a.
resigns from that party; or






b.
votes in Parliament against the party;







but shall not thereby be disqualified for subsequent election as a member of Parliament.





71. Bar against double membership







1.
No person shall at the same time be a member of Parliament in respect of two or more constituencies.






2.
Nothing in clause (1) shall prevent a person from being at the same time a candidate for two or more constituencies, but in the event of his being elected for more than one-









a.
within thirty days after his last election the person elected shall deliver to the Chief Election Commissioner a signed declaration specifying the constituency which he wishes to represent, and the seats of the other constituencies for which he was elected shall thereupon fall vacant;






b.
if the person elected fails to comply with Sub-clause (a) all the seats for which he was elected shall fall vacant;






c.
the person elected shall not make or subscribe the oath or affirmation of a member of Parliament until the foregoing provisions of this clause, so far as applicable, have been complied with.





72. Sessions of Parliament







1.
Parliament shall be summoned, prorogued and dissolved by the President by public notification and when summoning Parliament the President shall specify the time and place of the first meeting:







Provided that except the period of ninety days as mentioned in clause (a) of clause (3) of article 123 for remaining term a period exceeding sixty days shall not intervene between the end of one session and the first sitting of Parliament in the next session;







Provided further that in the exercise of his functions under this clause, the President shall act in accordance with the advice of the Prime Minister tendered to him in writing.






2.
Notwithstanding the provisions of clause (1) Parliament shall be summoned to meet within thirty days after the declaration of the results of polling at any general election of members of Parliament.






3.
Unless sooner dissolved by the President, Parliament shall stand dissolved on the expiration of the period of five years from the date of its first meeting:







Provided that at any time when the Republic is engaged in war the period may be extended by Act of Parliament by not more than one year at a time but shall not be so extended beyond six months after the termination of the war.






4.
If after a dissolution and before the holding of the next general election of members of Parliament the President is satisfied that owing to the existence of a state of war in which the Republic is engaged it is necessary to recall Parliament, the President shall summon the Parliament that has been dissolved to meet.






5.
Subject to the provisions of clause (1), the sittings of Parliament shall be held at such times and places as Parliament may by its rules of procedure or otherwise determine.





73. President's address and messages to Parliament







1.
The President may address Parliament, and may send messages thereto.






2.
At the commencement to the first session after a general election of members of Parliament and at the commencement of the first session of each year the President shall address Parliament.






3.
Parliament shall, after the presentation of an address by the President, or the receipt of a message from him, discuss the matter referred to in such address or message.





73A. Rights of Ministers as respects Parliament







1.
Every Minister shall have the right to speak in, and otherwise to take part in the proceedings of, Parliament, but shall not be entitled to vote or to speak on any matter not related to his Ministry unless he is a member of Parliament also.






2.
In this article, "Minister" includes a Prime Minister, Minister of State and Deputy Minister.





74. Speaker and Deputy Speaker







1.
Parliament shall at the first sitting after any general election elect from among its members a Speaker and a Deputy Speaker, and if either office becomes vacant shall within seven days or, if Parliament is not then sitting, at its first meeting thereafter, elect one of its members to fill the vacancy.






2.
The Speaker or Deputy Speaker shall vacate his office-









a.
if he ceases to be a member of Parliament;






b.
if he becomes a Minister;






c.
if Parliament passes a resolution (after not less than fourteen days, notice has been given of the intention to move the resolution) supported by the votes of a majority of all the members thereof, requiring his removal from office;






d.
if he resigns his office by writing under his hand delivered to the President;






e.
if after a general election another member enters upon that office; or






f.
in the case of the Deputy Speaker, if he enters upon the office of Speaker.






3.
While the office of the Speaker is vacant or the Speaker is acting as President, or if it is determined by Parliament that the Speaker is otherwise unable to perform the functions of his office, those functions shall be performed by the Deputy Speaker or, if the office of the Deputy Speaker is vacant, by such member of Parliament as may be determined by or under the rules of procedure of Parliament; and during the absence of the Speaker from any sitting of Parliament the Deputy Speaker or, if he also is absent, such person as may be determined by or under the rules of procedure, shall act as Speaker.






4.
At any sitting of Parliament, while a resolution for the removal of the Speaker from his office is under consideration the Speaker (or while any resolution for the removal of the Deputy Speaker form his office is under consideration, the Deputy Speaker) shall not preside, and the provisions of clause (3) shall apply in relation to every such sitting as they apply in relation to a sitting from which the Speaker or, as the case may be the Deputy Speaker is absent.






5.
The Speaker or the Deputy Speaker, as the case may be, shall have the right to speak in, and otherwise to take part in, the proceedings of Parliament while any resolution for his removal from office is under consideration in Parliament, and shall be entitled to vote but only as a member.






6.
Notwithstanding the provisions of clause (2) the Speaker or, as the case may be, the deputy speaker, shall be deemed to continue to hold office until his successor has entered upon office.





75. Rules of procedure, quorum, etc.







1.
Subject to this Constitution-









a.
the procedure of Parliament shall be regulated by rules of procedure made by it, and until such rules are made shall be regulated by rules of procedure made by the President;






b.
a decision in Parliament shall be taken by a majority of the votes of the members present and voting, but the person presiding shall not vote except when there is an equality of votes, in which case he shall exercise a casting vote;






c.
no proceeding in Parliament shall be invalid by reason only that there is a vacancy in the membership thereof or that a person who was not entitled to do so was present at, or voted or otherwise participated in, the proceeding.






2.
If at any time during which Parliament is in session the attention of the person presiding is drawn to the fact that the number of members present is less than sixty, he shall either suspend the meeting until at least sixty members are present, or adjourn it.





76. Standing committees of Parliament







1.
Parliament shall appoint from among its members the following standing committees, that is to say-









a.
a public accounts committee;






b.
committee of privileges; and






c.
such other standing committees as the rules of procedure of Parliament require.






2.
In addition to the committees referred to in clause (1), Parliament shall appoint other standing committees, and a committee so appointed may, subject to his Constitution and to any other law-









a.
examine draft Bills and other legislative proposals;






b.
review the enforcement of laws and propose measures for such enforcement;






c.
in relation to any matter referred to it by Parliament as a matter of public importance, investigate or inquire into the activities or administration of a Ministry and may require it to furnish, through an authorised representative, relevant information and to answer questions, orally or in writing;






d.
perform any other function assigned to it by Parliament.






3.
Parliament may by law confer on committees appointed under this article powers for-









a.
enforcing the attendance of witnesses and examining them on oath, affirmation or otherwise;






b.
compelling the production of documents.





77. Ombudsman







1.
Parliament may, by law, provide for the establishment of the office of Ombudsman.






2.
The Ombudsman shall exercise such powers and perform such functions as Parliament may, by law, determine, including the power to investigate any action taken by a Ministry, a public officer or a statutory public authority.






3.
The Ombudsman shall prepare an annual report concerning the discharge of his functions, and such report shall be laid before Parliament.





78. Privileges and immunities of Parliament and members







1.
The validity of the proceedings in Parliament shall not be questioned in any court.






2.
A member or officer of Parliament in whom powers are vested for the regulation of procedure, the conduct of business or the maintenance of order in Parliament, shall not in relation to the exercise by him of any such powers be subject to the jurisdiction of any court.






3.
A member of Parliament shall not be liable to proceedings in any court in respect of anything said, or any vote given, by him in Parliament or in any committed thereof.






4.
A person shall not be liable to proceedings in any court in respect of the publication by or under the authority of Parliament of any report, paper, vote or proceeding.






5.
Subject to this article, the privileges of Parliament and of its committees and members may be determined by Act of Parliament.





79. Secretariat of Parliament







1.
Parliament shall have its own Secretariat.






2.
Parliament may, by law, regulate the recruitment and conditions of service of persons appointed to the Secretariat of Parliament.






3.
Until provision is made by Parliament the President may, after consultation with the Speaker, make rules regulating the recruitment and condition of service of persons appointed to the Secretariat of Parliament, and rules so made shall have effect subject to the provisions of any law.





Chapter II. Legislative And Financial Procedures



80. Legislative procedure







1.
Every proposal in Parliament for making law shall be made in the form of a Bill.






2.
When a Bill is passed by Parliament it shall be presented to the President for assent.






3.
The President within fifteen days after a Bill is presented to him, shall assent to the Bill or, in the case of a Bill other than a money Bill, may return it to Parliament with a message requesting that the Bill or any particular provisions thereof by reconsidered, and that any amendments specified by him in the message be considered; and if he fails so to do he shall be deemed to have assented to the Bill at the expiration of that period.






4.
If the President so returns the Bill Parliament shall consider it together with the President's message, and if the Bill is again passed by Parliament with or without amendments, it shall be presented to the President for his assent, whereupon the President shall assent to the Bill within the period of seven days after it has been presented to him, and if he fails to do so he shall be deemed to have assented to the Bill on the expiration of that period.






5.
When the President has assented or is deemed to have assented to a Bill passed by Parliament it shall become law and shall be called an Act of Parliament.





81. Money Bills







1.
In this Part "Money Bill" means a Bill containing only provisions dealing with all or any of the following matters-









a.
the imposition, regulation, alteration, remission or repeal of any tax;






b.
the borrowing of money or the giving of any guarantee by the Government, or the amendment of any law relating to the financial obligations of the Government;






c.
the custody of the Consolidated Fund, the payment of money into, or the issue or appropriation of moneys from, the Fund;






d.
the imposition of a charge upon the Consolidated Fund, or the alteration or abolition of any such charge;






e.
the receipt of moneys on account of the Consolidated Fund or the Public Account of the Republic, or the custody or issue of such moneys, or the audit of the accounts of the Government;






f.
any subordinate matter incidental to any of the matters specified in the foregoing sub clauses.






2.
A Bill shall not be deemed to be a Money Bill by reason only that it provides for the imposition or alteration of any fine or other pecuniary penalty, or for the levy or payment of a licence fee or a fee or charge for any service rendered, or by reason only that it provides for the imposition, regulation, alteration, remission or repeal of any tax by a local authority or body for local purposes.






3.
Every Money Bill shall, when it is presented to the President for his assent, bear a certificate under the hand of the Speaker that it is a Money Bill, and such certificate shall be conclusive for all purposes and shall not be questioned in any court.





82. Recommendation for financial measures


No Money Bill, or any Bill which involves expenditure from public moneys, shall be introduced into Parliament except on the recommendation of the President:


Provided that in any Money Bill no recommendation shall be required under this article for the moving of an amendment making provision for the reduction or abolition of any tax.



83. No taxation except by or under Act of Parliament


No tax shall be levied or collected except by or under the authority of an Act of Parliament.



84. Consolidated Fund and the Public Account of the Republic







1.
All revenues received by the Government, all loans raised by the Government, and all moneys received by it in repayment of any loan, shall form part of one fund to be known as the Consolidated Fund.






2.
All other public moneys received by or on behalf of the Government shall be credited to the Public Account of the Republic.





85. Regulation of public moneys


The custody of public moneys, their payment into and the withdrawal from the Consolidated Fund or, as the case may be, the Public Account of the Republic, and matters connected with or ancillary to the matters aforesaid, shall be regulated by Act of Parliament, and until provision in that behalf is so made, by rules made by the President.



86. Moneys payable to Public Account of Republic


All moneys received by or deposited with-







a.
any person employed in the service of the Republic or in connection with the affairs of the Republic, other than revenues or moneys which by virtue of clause (1) of article 84 shall form part of the Consolidated Fund; or






b.
any court to the credit of any cause, matter, account or persons,




shall be paid into the Public Account of the Republic.



87. Annual financial statement







1.
There shall be laid before Parliament, in respect of each financial year, a statement of the estimated receipts and expenditure of the Government for that year, in this Part referred to as the annual financial statement.






2.
The annual financial statement shall show separately-









a.
the sums required to meet expenditure charged by or under this Constitution upon the Consolidated Fund; and






b.
the sums required to meet other expenditure proposed to be made from the Consolidated Fund;







and shall distinguish expenditure on revenue account from other expenditure.





88. Charges on Consolidated Fund


The following expenditure shall be charged upon the Consolidated Fund-







a.
the remuneration payable to the President and other expenditure relating to his office;






b.
the remuneration payable to-









i.
the Speaker and Deputy Speaker;






ii.
the Judges of the Supreme Court;






iii.
the Comptroller and Auditor-General;






iv.
the Election Commissioners;






v.
the members of the Public Service Commissions;






c.
the administrative expenses of, including remuneration payable to, officers and servants of Parliament, the Supreme Court, the Comptroller and Auditor-General, the Election Commission and the Public Service Commissions.






d.
all debt charges for which the Government is liable, including interest, sinking fund charges, the repayment or amortisation of capital, and other expenditure in connection with the raising of loans and the service and redemption of debt;






e.
any sums required to satisfy a judgment, decree or award against the Republic by any court or tribunal; and






f.
any other expenditure charged upon the Consolidated Fund by this Constitution or by Act of Parliament.





89. Procedure relating to annual financial statement







1.
So much of the annual financial statement as relates to expenditure charged upon the Consolidated Fund may be discussed in, but shall not be submitted to the vote of, Parliament.






2.
So much of the annual financial statement as relates to other expenditure shall be submitted to Parliament in the form of demands for grants, and Parliament shall have power to assent to or to refuse to assent to any demand, or to assent to it subject to a reduction of the amount specified therein.






3.
No demand for a grant shall be made except on the recommendation of the President.





90. Appropriation Act







1.
As soon as may be after the grants under article 89 have been made by Parliament there shall be introduced in Parliament a Bill to provide for appropriation out of the Consolidated Fund of all moneys required to meet-









a.
the grants so made by Parliament; and






b.
the expenditure charged on the Consolidated Fund but not exceeding in any case the amount shown in the annual financial statement laid before Parliament.






2.
No amendment shall be proposed in Parliament to any such Bill which has the effect of varying the amount of any grant so made or altering the purpose to which it is to be applied, or of varying the amount of any expenditure charged on the Consolidated Fund.






3.
Subject to the provisions of this Constitution no money shall be withdrawn from the Consolidated Fund except under appropriation made by law passed in accordance with the provisions of this article.





91. Supplementary and excess grants


If in respect of any financial year it is found-







a.
that the amount authorised to be expended for a particular service for the current financial year is insufficient or that a need has arisen for expenditure upon some new service not included in the annual financial statement for that year; or






b.
that any money has been spent on a service during a financial year in excess of the amount granted for that service for that year;




the President shall have power to authorise expenditure from the Consolidated Fund whether or not it is charged by or under the Constitution upon that Fund and shall cause to be laid before Parliament a supplementary financial statement setting out the estimated amount of the expenditure or, as the case may be an excess financial statement setting out the amount of the excess, and the provisions of articles 87 to 90 shall (with the necessary adaptations) apply in relation to those statements as they apply in relation to the annual financial statement.



92. Votes on account, votes of credit, etc.







1.
Notwithstanding anything in the foregoing provisions of this Chapter, Parliament shall have power-









a.
to make any grant in advance in respect of the estimated expenditure for a part of any financial year pending the completion of the procedure prescribed in article 89 for the voting of such grant and the passing of a law in accordance with the provisions of article 90 in relation to that expenditure;






b.
to make a grant for meeting an unexpected demand upon the resources of the Republic when on account of the magnitude or the indefinite character of the service the demand cannot be specified with the details ordinarily given in an annual financial statement;






c.
to make an exceptional grant which forms no part of the current service of any financial year;







and Parliament shall have power to authorise by law the withdrawal of moneys from the Consolidated Fund for the purposes for which such grants are made.






2.
The provisions of articles 89 and 90 shall have effect in relation to the making of any grant under clause (1), and to any law to be made under that clause, as they have effect in relation to the making of a grant with regard to any expenditure mentioned in the annual financial statement and to the law to be made for the authorisation of appropriation of moneys out of the Consolidated Fund to meet such expenditure.






3.
Notwithstanding anything contained in the foregoing provisions of the this Chapter, if, in respect of a financial year, Parliament-









a.
has failed to make the grants under article 89 and pass the law under article 90 before the beginning of that year and has not also made any grant in advance under this article; or






b.
has failed to make the grants under article 89 and pass the law under article 90 before the expiration of the period for which the grants in advance, if any, were made under this article,







the President may, upon the advice of the prime Minister, by order, authorise the withdrawal from the Consolidated Fund moneys necessary to meet expenditure mentioned in the financial statement for that year for a period not exceeding sixty days in year, pending the making of the grants and passing of the law.





92A. Authorisation of expenditure in certain cases


[Omitted]



Chapter III. Ordinance Making Power



93. Ordinance making power







1.
At any time when Parliament stands dissolved or is not in session, if the President is satisfied that circumstances exist which render immediate action necessary, he may make and promulgate such Ordinances as the circumstances appear to him to require, and any Ordinance so made shall, as from its promulgation have the like force of law as an Act of Parliament:







Provided that no Ordinance under this clause shall make any provision-









i.
which could not lawfully be made under this Constitution by Act of Parliament;






ii.
for altering or repealing any provision of this Constitution; or






iii.
continuing in force any provision of an Ordinance previously made.






2.
An Ordinance made under clause (1) shall be laid before Parliament at its first meeting following the promulgation of the Ordinance and shall, unless it is earlier repealed, cease to have effect at the expiration of thirty days after it is so laid or, if a resolution disapproving of the Ordinance is passed by Parliament before such expiration, upon the passing of the resolution.






3.
At any time when Parliament stands dissolved, the President may, if he is satisfied that circumstances exist which render such action necessary, make and promulgate an Ordinance authorising expenditure from the Consolidated Fund, whether the expenditure is charged by the Constitution upon that fund or not, and any Ordinance so made shall, as from its promulgation, have the like force of law as an Act of Parliament.






4.
Every Ordinance promulgated under clause (3) shall be laid before Parliament as soon as may be, and the provisions for articles 87, 89 and 90 shall, with necessary adaptations, be complied with in respect thereof within thirty days of the reconstitution of Parliament.





PART VI. THE JUDICIARY



Chapter I. The Supreme Court



94. Establishment of Supreme Court







1.
There shall be a Supreme Court for Bangladesh (to be Known as the Supreme Court of Bangladesh) comprising the Appellate Division and the High Court Division.






2.
The Supreme Court shall consist of the Chief Justice, to be known as the Chief Justice of Bangladesh, and such number of other Judges as the President may deem it necessary to appoint to each division.






3.
The Chief Justice, and the Judges appointed to the Appellate Division, shall sit only in that division, and the other Judges shall sit only in the High Court Division.






4.
Subject to the provisions of this Constitution the Chief Justice and the other Judges shall be independent in the exercise of their judicial functions.





95. Appointment of Judges







1.
The Chief Justice shall be appointed by the President, and the other Judges shall be appointed by the President after consultation with the Chief Justice.






2.
A person shall not be qualified for appointment as a Judge unless he is a citizen of Bangladesh and-









a.
has, for not less than ten years, been an advocate of the Supreme Court; or






b.
has, for not less than ten years, held judicial office in the territory of Bangladesh; or






c.
has such other qualifications as may be prescribed by law for appointment as a Judge of the Supreme Court.






3.
In this article, "Supreme Court" includes a Court which at any time before the commencement of this Constitution exercised jurisdiction as a High Court in the territory of Bangladesh.





96. Tenure of office of Judges







1.
Subject to the other provisions of this article, a Judge shall hold office until he attains the age of sixty seven years.






2.
A Judge shall not be removed from his office except by an order of the President passed pursuant to a resolution of Parliament supported by a majority of not less than two-thirds of the total number of members of Parliament, on the ground of proved misbehaviour or incapacity.






3.
Parliament may by law regulate the procedure in relation to a resolution under clause (2) and for investigation and proof of the misbehaviour or incapacity of a Judge.














4.
A Judge may resign his office by writing under his hand addressed to the President.





97. Temporary appointment of Chief Justice


If the office of the Chief Justice becomes vacant, or if the President is satisfied that the Chief Justice is, on account of absence, illness, or any other cause, unable to perform the functions of his office, those functions shall, until some other person has entered upon that office, or until the Chief Justice has resumed his duties, as the case may be, be performed by the next most senior Judge of the Appellate Division.



98. Additional Supreme Court Judges


Notwithstanding the provisions of article 94, if the President is satisfied that the number of the Judge of a division of the Supreme Court should be for the time being increased, the President may appoint one or more duly qualified persons to be Additional Judges of that division for such period not exceeding two years as he may specify, or, if he thinks fit, may require a Judge of the High Court Division to sit in the Appellate Division for any temporary period:


Provided that nothing in this article shall prevent a person appointed as an Additional Judge from being appointed as a Judge under article 95 or as an Additional Judge for a further period under this article.



99. Disabilities of Judges after retirement







1.
A person who has held office as a Judge (otherwise than as an Additional Judge pursuant to the provisions of article 98), shall not, after his retirement or removal therefrom, plead or act before any court or authority or hold any office of profit in the service of the Republic not being a judicial or quasi-judicial office.






2.
Notwithstanding anything contained in clause (1), a person who has held office as a Judge of the High Court Division may, after his retirement or removal therefrom, plead or act before the Appellate Division.





100. Seat of Supreme Court


The permanent seat of the Supreme Court, shall be in the capital, but sessions of the High Court Division may be held at such other place or places as the Chief Justice may, with the approval of the President, from time to time appoint.



101. Jurisdiction of High Court Division


The High Court Division shall have such original, appellate and other jurisdictions, powers and functions as are or may be conferred on it by this Constitution or any other law.



102. Powers of High Court Division to issue certain orders and directions, etc.







1.
The High Court Division on the application of any person aggrieved, may give such directions or orders to any person or authority, including any person performing any function in connection with the affairs of the Republic, as may be appropriate for the enforcement of any the fundamental rights conferred by Part III of this Constitution.






2.
The High Court Division may, if satisfied that no other equally efficacious remedy is provided by law-









a.
on the application of any person aggrieved, make an order-









i.
directing a person performing any functions in connection with the affairs of the Republic or of a local authority to refrain from doing that which he is not permitted by law to do or to do that which he is required by law to do; or






ii.
declaring that any act done or proceeding taken by a person performing functions in connection with the affairs of the Republic or of a local authority has been done or taken without lawful authority and is of no legal effect; or






b.
on the application of any person, make an order-









i.
directing that a person in custody be brought before it so that it may satisfy itself that he is not being held in custody without lawful authority or in an unlawful manner; or






ii.
requiring a person holding or purporting to hold a public office to show under what authority he claims to hold that office.






3.
Notwithstanding anything contained in the foregoing clauses, the High Court Division shall have no power under this article to pass any interim or other order in relation to any law to which article 47 applies.






4.
Whereon an application made under clause (1) or Sub-clause (a) of clause (2), an interim order is prayed for and such interim order is likely to have the effect of-









a.
prejudicing or interfering with any measure designed to implement any development programme, or any development work; or






b.
being otherwise harmful to the public interest, the High Court Division shall not make an interim order unless the Attorney-General has been given reasonable notice of the application and he (or an advocate authorised by him in that behalf) has been given an opportunity or being heard, and the High Court Division is satisfied that the interim order would not have the effect referred to in sub-clause (a) or sub-clause (b).






5.
In this article, unless the context otherwise requires, "person" includes a statutory public authority and any court or tribunal, other than a court or tribunal established under a law relating to the defence services of Bangladesh or any disciplined force or a tribunal to which article 117 applies.





103. Jurisdiction of Appellate Division







1.
The Appellate Division shall have jurisdiction to hear and determine appeals from judgments, decrees, orders or sentences of the High Court Division.






2.
An appeal to the Appellate Division from a judgment, decree, order or sentence of the High Court Division shall lie as of right where the High Court Division-









a.
certifies that the case involves a substantial question of law as to the interpretation of this Constitution; or






b.
has confirmed a sentence of death or sentenced a person to death or to imprisonment for life; or






c.
has imposed punishment on a person for contempt of that division; and in such other cases as may be provided for by Act of Parliament.






3.
An appeal to the Appellate Division for a judgment, decree, order or sentence of the High Court Division in a case to which clause (2) does not apply shall lie only if the Appellate Division grants leave to appeal.






4.
Parliament may by law declare that the provisions of this article shall apply in relation to any other court or tribunal as they apply in relation to the High Court Division.





104. Issue and execution of processes of Appellate Division


The Appellate Division shall have power to issue such directions, orders, decrees or writs as may be necessary for doing complete justice in any cause or matter pending before it, including orders for the purpose of securing the attendance or any person or the discovery or production of any document.



105. Review of judgments or orders by Appellate Division


The Appellate Division shall have power, subject to the provisions of any Act of Parliament and of any rules made by that division to review any judgment pronounced or order made by it.



106. Advisory jurisdiction of Supreme Court


If at any time it appears to the President that a question of law has arisen, or is likely to arise, which is of such a nature and of such public importance that it is expedient to obtain the opinion of the Supreme Court upon it, he may refer the question to the Appellate Division for consideration and the division may, after such hearing as it thinks fit, report its opinion thereon to the President.



107. Rule-making power of the Supreme Court







1.
Subject to any law made by Parliament the Supreme Court may, with the approval of the President, make rules for regulating the practice and procedure of each division of the Supreme Court and of any court subordinate to it.






2.
The Supreme Court may delegate any of its functions under clause (1) and article 113 and 116 to a division of that Court or to one or more Judges.






3.
Subject to any rules made under this article the Chief Justice shall determine which Judge are to constitute any Bench of a division of the Supreme Court and which Judges are to sit for any purpose.






4.
The Chief Justice may authorise the next most senior Judge of either Division of the Supreme Court to exercise in that division any of the powers conferred by clause (3) or by rules made under this article.





108. Supreme Court as court of record


The Supreme Court shall be a court of record and shall have all the powers of such a court including the power subject to law to make an order for the investigation of or punishment for any contempt of itself.



109. Superintendence and control over courts


The High Court shall have superintendence and control over all courts and tribunals subordinate to it.



110. Transfer of cases from subordinate courts to High Court Division


If the High Court Division is satisfied that a case pending in a Court subordinate to it involves a substantial question of law as to the interpretation of this Constitution, or on a point of general public importance, the determination of which in necessary for the disposal of the case, it shall withdraw the case from that court and may-







a.
either dispose of the case itself; or






b.
determine the question of law and return the case to the court from which it has been so withdrawn (or transfer it to another subordinate court) together with a copy of the judgment of the division on such question, and the court to which the case is so returned or transferred shall, on receipt thereof, proceed to dispose of the case in conformity with such judgement.





111. Binding effect of Supreme Court judgments


The law declared by the Appellate Division shall be binding on the High Court Division and the law declared by either division of the Supreme Court shall be binding on all courts subordinate to it.



112. Action in aid of Supreme Court


All authorities, executive and judicial, in the Republic shall act in aid of the Supreme Court.



113. Staff of Supreme Court







1.
Appointments of the staff of the Supreme Court shall be made by the Chief Justice or such other judge or officer of that Court as he may direct, and shall be made in accordance with rules made with the previous approval of the President by the Supreme Court.






2.
Subject to the provisions of any Act of Parliament the conditions of service of members of the staff of the Supreme Court shall be such as may be prescribed by rules made by that court.





Chapter II. Subordinate Courts



114. Establishment of subordinate courts


There shall be in addition to the Supreme Court such courts subordinate thereto as may be established by law.



115. Appointments to subordinate courts


Appointments of persons to offices in the judicial service or as magistrates exercising judicial functions shall be made by the President in accordance with rules made by him in that behalf.



116. Control and discipline of subordinate courts


The control (including the power of posting, promotion and grant of leave) and discipline of persons employed in the judicial service and magistrates exercising judicial functions shall vest in the President and shall be exercised by him in consultation with the Supreme Court].



116A. Judicial officers to be independent in the exercise of their functions


Subject to the provisions of the Constitution, all persons employed in the judicial service and all magistrates shall be independent in the exercise of their judicial functions.



Chapter III. Administrative Tribunals



117. Administrative tribunals







1.
Notwithstanding anything hereinbefore contained, Parliament may be law establish one or more administrative tribunals to exercise jurisdiction in respect of matter relating to or arising out of-









a.
the terms and conditions of persons in the service of the Republic, including the matters provided for in Part IX and the award of penalties or punishment;






b.
the acquisition, administration, management and disposal of any property vested in or managed by the Government by or under any law, including the operation and management of, and service in any nationalised enterprise or statutory public authority;






c.
any law to which clause (3) of article 102 applies.






2.
Where any administrative tribunal is established under this article, no court shall entertain any proceedings or make any order in respect of any matter falling within the jurisdiction of such tribunal:







Provided that Parliament may, by law, provide for appeals from, or the review of, decisions of any such tribunal.





PART VIA. THE NATIONAL PARTY


[Omitted]



PART VII. ELECTIONS



118. Establishment of Election Commission







1.
There shall an Election Commission for Bangladesh consisting of the Chief Election Commissioner and not more than four Election Commissioners and the appointment of the Chief Election Commissioner and other Election commissioners (if any) shall, subject to the provisions of any law made in that behalf, be made by the President.






2.
When the Election Commission consists of more than one person, the Chief Election Commissioner shall act as the chairman thereof.






3.
Subject to the provisions of this Constitution the term of office of an Election Commissioner shall be five years from the date on which he enters upon his office, and-









a.
a person who has held office as Chief Election Commissioner shall not be eligible for appointment in the service of the Republic;






b.
any other election Commissioner shall, on ceasing to hold office as such, be eligible for appointment as Chief Election Commissioner but shall not be otherwise eligible for appointment in the service of the Republic.






4.
The Election Commission shall be independent in the exercise of its functions and subject only to this Constitution and any other law.






5.
Subject to the provisions of any law made by Parliament, the conditions of service of Election Commissioners shall be such as the President may, by order, determine:







Provided that an Election Commissioner shall not be removed from his office except in like manner and on the like grounds as a Judge of the Supreme Court.






6.
An Election Commissioner may resign his office by writing under his hand addressed to the President.





119. Functions of Election Commission







1.
The superintendence, direction and control of the preparation of the election rolls for elections to the office of President and to Parliament and the conduct of such elections shall vest in the Election Commission which shall, in accordance with this Constitution and any other law-









a.
hold elections to the office of President;






b.
hold elections of members of Parliament;






c.
delimit the constituencies for the purpose of elections to Parliament; and






d.
prepare electoral roles for the purpose of elections to the office of President and to Parliament.






2.
The Election Commission shall perform such functions, in addition to those specified in the foregoing clauses, as may be prescribed by this Constitution or by any other law.





120. Staff of Election Commission


The President shall, when so requested by the Election Commission, make available to it such staff as may be necessary for the discharge of its functions under this Part.



121. Single electoral roll for each constituency


There shall be one electoral roll for each constituency for the purposes of elections to Parliament, and no special electoral roll shall be prepared so as to classify electors according to religion, race, caste or sex.



122. Qualifications for registration as voter







1.
The elections to Parliament shall be on the basis of adult franchise.






2.
A person shall be entitled to be enrolled on the electoral roll for a constituency delimited the purpose of election to Parliament, if he-









a.
is a citizen of Bangladesh;






b.
is not less than eighteen years of age;






c.
does not stand declared by a competent court to be of unsound mind;






d.
or is deemed by law to be a resident of that constituency; and






e.
has not been convicted of any offence under the Bangladesh Collaborators (Special Tribunals) Order, 1972.





123. Time for holding elections







1.
In the case of a vacancy in the office of President occurring by reason of the expiration of his term of office an election to fill the vacancy shall be held within the period of ninety to sixty days prior to the date of expiration of the term:







Provided that if the term expires before the dissolution of the Parliament by members of which he was elected the election to fill the vacancy shall not be held until after the next general election of members of Parliament, but shall be held within thirty days after the first sitting of Parliament following such general election.






2.
In the case of a vacancy in the office of President occurring by reason of the death, resignation or removal of the President, an election to fill the vacancy shall be held within the period of ninety days after the occurrence of the vacancy.






3.
A general election of the members of Parliament shall be held-









a.
in the case of a dissolution by reason of the expiration of its term, within the period of ninety days preceding such dissolution;






b.
in the case of a dissolution otherwise than by reason of such expiration, within ninety days after such dissolution:







Provided that the persons elected at a general election under sub-clause (a) shall not assume office as members of Parliament except after the expiration of the term referred to therein.






4.
An election to fill the seat of a member of Parliament which falls vacant otherwise than by reason of the dissolution of Parliament shall be held within ninety days of the occurrence of the vacancy:







Provided that in a case where, in the opinion of the Chief Election Commissioner, it is not possible, for reasons of an act of God, to hold such election within the period specified in this clause, such election shall be held within ninety days following next after the last day of such period.





124. Parliament may make provision as to elections


Subject to the provisions of this Constitution, Parliament may by law make provision with respect to all matters relating to or in connection with election to Parliament, including the delimitation of constituencies, the preparation of electoral rolls, the holding of elections, and all other matters necessary for securing the due Constitution of Parliament.



125. Validity of election law and elections


Notwithstanding anything in this Constitution-







a.
the validity of any law relating to the delimitation of constituencies, or the allotment of seats to such constituencies, made or purporting to be made under article 124, shall not be called in question in any court;






b.
no election to the office of President or to Parliament shall be called in question except by an election petition presented to such authority and in such manner as may be provided for by or under any law made by Parliament.






c.
A court shall not pass any order or direction, ad interim or otherwise, in relation to an election for which schedule has been announced, unless the Election Commission has been given reasonable notice and an opportunity of being heard.





126. Executive authorities to assist Election Commission


It shall be the duty of all executive authorities to assist the Election Commission in the discharge of its functions.



PART VIII. THE COMPTROLLER AND AUDITOR-GENERAL



127. Establishment of office of Auditor-General







1.
There shall be a Comptroller and Auditor-General of Bangladesh (hereinafter referred to as the Auditor-General) who shall be appointed by the President.






2.
Subject to the provisions of this Constitution and of any law made by Parliament, the conditions of service of the Auditor-General shall be such as the President may, by order, determine.





128. Functions of Auditor-General







1.
The public accounts of the Republic and of all courts of law and all authorities and officers of the Government shall be audited and reported on by the Auditor-General and for that purpose he or any person authorised by him in that behalf shall have access to all records, books, vouchers, documents, cash, stamps, securities, stores or other government property in the possession of any person in the service of the Republic.






2.
Without prejudice to the provisions of clause (1), if it is prescribed by law in the case of any body corporate directly established by law, the accounts of that body corporate shall be audited and reported on by such person as may be so prescribed.






3.
Parliament may by law require the Auditor-General to exercise such functions, in addition to those specified in clause (1), as such law may prescribe, and until provision is made by law under this clause the President may, by order, make such provision.






4.
The Auditor-General, in the exercise of his functions under clause (1), shall not be subject to the direction or control of any other person or authority.





129. Term of office of Auditor-General







1.
The Auditor-General shall, subject to the provisions of this article, hold office for five years from the date on which he entered upon his office, or until he attains the age of sixty-five years, whichever is earlier.






2.
The Auditor-General shall not be removed from his office except in like manner and on the like grounds as a Judge of the Supreme Court.






3.
The Auditor-General may resign his office by writing under his hand addressed to the President.






4.
On ceasing to hold office the Auditor-General shall not be eligible for further office in the service of the Republic.





130. Acting Auditor-General


At any time when the office of Auditor-General is vacant, or the President is satisfied that the Auditor-General is unable to perform his functions on account of absence, illness or any other cause, the President may appoint a person to act as Auditor-General and to perform the functions of that office until an appointment is made under article 127 or, as the case may be, until the Auditor-General resumes the functions of his office.



131. Form and manner of keeping public accounts


The public accounts of the Republic shall be kept in such form and in such manner as the Auditor-General may, with the approval of the President, prescribe.



132. Reports of Auditor-General to be laid before Parliament


The reports of the Auditor-General relating to the Reports of public accounts of the Republic shall be submitted to the President, who shall cause them to be laid before Parliament.



PART IX. THE SERVICES OF BANGLADESH



Chapter I. Services



133. Appointment and conditions of service


Subject to the provisions of this Constitution Parliament may by law regulate the appointment and conditions of service of persons in the service of the Republic:


Provided that it shall be competent for the President to make rules regulating the appointment and the conditions of service such persons until provision in that behalf is made by or under any law, and rules so made shall have effect subject to the provisions of any such law.



134. Tenure of office


Except as otherwise provided by this Constitution every person in the service of the Republic shall hold office during the pleasure of the President.



135. Dismissal, etc., of civilian public officers







1.
No person who holds any civil post in the service of the Republic shall be dismissed or removed or reduced in rank by an authority subordinate to that by which he was appointed.






2.
No such person shall be dismissed or removed or reduced in rank until he has been given a reasonable opportunity of showing cause why that action should not be taken:







Provided that this clause shall not apply-









i.
where a person is dismissed or removed or reduced in rank on the ground of conduct which has led to his conviction of a criminal offence; or






ii.
where the authority empowered to dismiss or remove a person or to reduce him in rank is satisfied that, for a reason recorded by that authority in writing, it is not reasonably practicable to give that person an opportunity of showing cause; or






iii.
where the President is satisfied that in the interests of the security of the State it is not expedient to give that person such an opportunity.






3.
If in respect of such a person the question arises whether it is reasonably practicable to give him an opportunity to show cause in accordance with clause (2), the decision thereon of the authority empowered to dismiss or remove such person or to reduce him in rank shall be final.






4.
Where a person is employed in the service of the Republic under a written contract and that contract is terminated by due notice in accordance with its terms, he shall not, by reason thereof, be regarded as removed from office for the purposes of this article.





136. Reorganisation of service


Provision may be made by law for the reorganisation of the service of the Republic by the creation, amalgamation or unification of services and such law may vary or revoke any condition of service of a person employed in the service of the Republic.



Chapter II. Public Service Commissions



137. Establishment of Commissions


Provision shall be made by law for establishing one or more public service commissions for Bangladesh, each of which shall consist of a chairman and such other members as shall be prescribed by law.



138. Appointment of members







1.
The chairman and other members of each public service commission shall be appointed by the President:







Provided that not less than one-half of the members of a commission shall be persons who have held office for twenty years or more in the service of any government which has at any time functioned within the territory of Bangladesh.






2.
Subject to any law made by Parliament the conditions of service of the chairman and other members of a public service commission shall be such as the President may, by order, determine.





139. Term of office







1.
The term of office of the chairman and other members of a public service commission shall, subject to the provisions of this article, expire five years after the date on which he entered upon his office, or when he attains the age of sixty five years, whichever is earlier.






2.
The chairman and other members of such a commission shall be removed from office except in like manner and on the like grounds as a Judge of the Supreme Court.






3.
A chairman or other member of a public service commission may resign his office by writing under his hand addressed to the President.






4.
On ceasing to hold office a member of a public service commission shall not be eligible for further employment in the service of the Republic, but, subject to the provisions of clause (1)-









a.
a chairman so ceasing shall be eligible for re-appointment for one further term; and






b.
a member (other than the chairman) so ceasing shall be eligible for re-appointment for one further term or for appointment as chairman of a public service commission.





140. Functions of Commissions







1.
The functions of a public service commission shall be-









a.
to conduct tests and examinations for the selection of suitable persons for appointment to the service of the Republic;






b.
to advise the President on any matter on which the commission is consulted under clause (2) or on any matter connected with its functions which is referred to the commission by the President; and






c.
such other functions as may be prescribed by law.






2.
Subject to the provisions of any law made by Parliament, and any regulation (not inconsistent with such law) which may be made by the President after consultation with a commission, the President shall consult a commission with respect to-









a.
matters relating to qualifications for, and methods of recruitment to, the service of the Republic;






b.
the principles to be followed in making appointments to that service and promotions and transfers from one branch of the service to another, and the suitability of candidates for such appointment, promotions and transfers;






c.
matters affecting the terms and conditions (including person rights) of that service; and






d.
the discipline of the service.





141. Annual report







1.
Each commission shall, not later than the first day of March each year, prepare and submit to the President a report of the performance of its functions during the period ended on the previous 31st day of December.






2.
The report shall be accompanied by a memorandum setting out, so far as is known to the commission-









a.
the cases, if any, in which its advise was not accepted and the reasons why it was not accepted;






b.
the cases where the commission ought to have been consulted and was not consulted, and the reasons why it was not consulted.






3.
The President shall cause the report and memorandum to be laid before Parliament at its first meeting held after 31st March in the year in which the report was submitted.





PART IXA. EMERGENCY PROVISIONS



141A. Proclamation of Emergency







1.
If the President is satisfied that a grave emergency exists in which the security or economic life of Bangladesh, or any part thereof, is threatened by war or external aggression or internal disturbance, he may issue a Proclamation of Emergency for one hundred twenty days:







Provided that such Proclamation shall require for its validity the prior counter signature of the Prime Minister.






2.
A Proclamation of Emergency-









a.
may be revoked by a subsequent Proclamation;






b.
shall be laid before Parliament;






c.
shall cease to operate at the expiration of one hundred and twenty days, unless before the expiration of that period it has been approved by a resolution of Parliament:







Provided that if any such Proclamation is issued at a time when Parliament stands dissolved or the dissolution of Parliament takes place during the period of one hundred and twenty days referred to in sub-clause (c), the Proclamation shall cease to operate at the expiration of thirty days from the date on which Parliament first meets after its reconstitution, unless before that expiration of the meets after its re-constitution, unless before that expiration of the said period of thirty days a resolution approving the Proclamation has been passed by Parliament or at the expiration of one hundred and twenty days, whichever occurs first.






3.
A Proclamation of Emergency declaring that the security of Bangladesh, or any part thereof, is threatened by war or external aggression or by internal disturbance may be made before the actual occurrence of war or any such aggression or disturbance if the President is satisfied that there is imminent danger thereof.





141B. Suspension of provisions of certain articles during emergencies


While a Proclamation of Emergency is in operation, nothing in articles 36, 37, 38, 39, 40 and 42 shall restrict the power of the State to make any law or to take any executive action which the State would, but for the provisions contained in Part III of this Constitution, be competent to make or to take, but any law so made shall, to the extent of the incompetence, cease to have effect as soon as the Proclamation ceases to operate, except as respects things done or omitted to be done before the law so ceases to have effect.



141C. Suspension of enforcement of fundamental right during emergencies







1.
While a Proclamation of Emergency is in operation, the President may, on the written advice of the Prime Minister, by order, declare that the right to move any court for the enforcement of such of the rights conferred by Part III of this Constitution as may be specified in the order, and all proceedings pending in any court for the enforcement of the right so specified, shall remain suspended for the period during which the Proclamation is in force or for such shorter period as may be specified in the order.






2.
An order made under this article may extend to the whole of Bangladesh or any part thereof.






3.
Every order made under this article shall, as soon as may be, be laid before Parliament.





PART X. AMENDMENT OF THE CONSTITUTION



142. Power to amend any provision of the Constitution







1.
Notwithstanding anything contained in this Constitution-









a.
any provision thereof may by amended by way of addition, alteration, substitution or repeal by Act of Parliament:







Provided that-









i.
no Bill for such amendment shall be allowed to proceed unless the long title thereof expressly states that it will amend a provision of the Constitution;






ii.
no such Bill shall be presented to the President for assent unless it is passed by the votes of not less than two thirds of the total number of members of Parliament;






b.
when a Bill passed as aforesaid is presented to the President for his assent he shall, within the period of seven days after the Bill is presented to him assent to the Bill, and if he fails so to do he shall be deemed to have assented to it on the expiration of that period.





PART XI. MISCELLANEOUS



143. Property of the Republic







1.
There shall vest in the Republic, in addition to any other land or property lawfully vested-









a.
all minerals and other things of value underlying any land of Bangladesh;






b.
all lands, minerals and other things of value underlying the ocean within the territorial waters, or the ocean over the continental shelf, of Bangladesh; and






c.
any property located in Bangladesh that has no rightful owner.






2.
Parliament may from time to time by law provide for the determination of the boundaries of the territory of Bangladesh and of the territorial waters and the continental shelf of Bangladesh.





144. Executive authority in relation to property, trade, etc.


The executive authority of the Republic shall extend to the acquisition, sale, transfer, mortgage and disposal of property, the carrying on of any trade or business and the making of any contract.



145. Contracts and deeds







1.
All contracts and deeds made in exercise of the executive authority of the Republic shall be expressed to be made by the President, and shall be executed on behalf of the President by such person and in such manner as he may direct or authorise.






2.
Where a contract or deed is made or executed in exercise of the executive authority of the Republic, neither the President nor any other person making or executing the contract or deed in exercise of the authority shall be personally liable in respect thereof, but this article shall not prejudice the right of any person to take proceedings against the Government.





145A. International treaties


All treaties with foreign countries shall be submitted to the President, who shall cause them to be laid before Parliament:


Provided that any such treaty connected with national security shall be laid in a secret session of Parliament.



146. Suits in name of Bangladesh


The Government of Bangladesh may sue or be sued by the name of Bangladesh.



147. Remuneration, etc., of certain officers







1.
The remuneration, privileges and other terms and conditions of service of a person holding or acting in any office to which this article applies shall be determined by or under Act of Parliament, but until they are so determined-









a.
they shall be those (if any) appertaining to the person holding or, as the case may be acting in the office in question immediately before the commencement of this Constitution; or






b.
if the preceding sub-clause is not applicable, they shall be determined by order made by the President.






2.
The remuneration, privileges and other terms and conditions of service of a person holding or acting in any office to which this article applies shall not be varied to the disadvantage of any such person during his term of office.






3.
No person appointed to or acting in any office to which this article applies shall hold any arise, post or position of profit or emolument or take any part whatsoever in the management or conduct of any company, association or body having profit or gain as its object:







Provided that such person shall not for the purposes of this clause be deemed to hold any such office, post or position by reason only that he holds or is acting in the office first above mentioned.






4.
This article applies to the offices of-









a.
President;






b.
Prime Minister;






c.
Speaker or Deputy Speaker;






d.
Minister, Minister of State or Deputy Minister;






e.
Judge of the Supreme Court;






f.
Comptroller and Auditor-General;






g.
Election Commissioner;






h.
Member of a public service commission.





148. Oaths of office







1.
A person elected or appointed to any office mentioned in the Third Schedule shall before entering upon the office make and subscribe an oath or affirmation (in this article referred to as "an oath") in accordance with that Schedule.






2.
Where under this Constitution an oath is required to be administrated by a specified person it may be administered by such other person and at such place as may be designated by that person.






2A.
If, within three days next after publication through Official Gazette of the result of a general election of members of Parliament under clause (3) of article 123, the person specified under the Constitution for the purpose or such other person designated by that person for the purpose, is unable to, or does not, administer oath to the newly elected members of Parliament, on any account, the Chief Election Commissioner shall administer such oath within three days next thereafter, as if, he is the person specified under the Constitution for the purpose.






3.
Where under this Constitution a person is required to make an oath before he enters upon an office he shall be deemed to have entered upon the office immediately after he makes the oath.





149. Saving for existing laws


Subject to the provisions of this Constitution all existing laws shall continue to have effect but may be amended or repealed by law made under this Constitution.



150. Transitional and temporary provisions







1.
The provisions set out in the Fourth Schedule of the Constitution at the time of the Commencement of this Constitution on the 16th day of December, 1972 shall have effect as transitional and temporary provisions notwithstanding anything contained in any other provisions of this Constitution.






2.
In the period between the 7th day of March, 1971 and the date of commencement of this Constitution on the 16th day of December, 1972, the historical speech delivered by Bangabandhu Sheikh Mujibur Rahman, the Father of the Nation, in the Racecourse Maidan, Dhaka on the 7th day of March, 1971, set out in the Fifth Schedule of the Constitution, the telegram of the Declaration of Independence of Bangladesh made by Bangabandhu Sheikh Mujibur Rahman, the Father of the Nation on the 26th day of March, 1971 set out in the Sixth Schedule and the Proclamation of Independence of the Mujibnagar Government on the 10th day of April, 1971 set out in the Seventh Schedule are the historical speech and instruments of the independence and the struggle of freedom of Bangladesh which shall be deemed to be the transitional and the temporary provision for the said period.]





151. Repeals


The following President's Orders are hereby repealed-







a.
The laws Continuance Enforcement Order made on 10th April, 1971;






b.
The Provisional Constitution of Bangladesh Order, 1972;






c.
The High Court of Bangladesh Order, 1972 (P.O. No. 5 of 1972);






d.
The Bangladesh Comptroller and Auditor-General Order, 1972 (P.O. No. 15 of 1972);






e.
The Constituent Assembly of Bangladesh Order, 1972 (P.O. No. 22 of 1972);






f.
The Bangladesh Election Commission Order, 1972 (P.O. No. 25 of 1972);






g.
The Bangladesh Public Service Commissions Order, 1972 (P.O. No 34 of 1972);






h.
The Bangladesh Transaction of Government Business Order, 1972 (P.O. No. 58 of 1972).





152. Interpretation







1.
In this Constitution, except where the subject or context otherwise requires-









•
"Administrative unit" means a district or other area designated by law for the purposes of  article 59;






•
"the Appellate Division" means the Appellate Division of the Supreme Court;






•
"article" means an article of this Constitution;






•
"borrowing" includes the raising of money by annuity, and "loan" shall be construed accordingly;






•
"the capital" has the meaning assigned to that expression in article 5;






•
"Chief Election Commissioner" means a person appointed to that office under article 118;






•
"The Chief Justice" means the Chief Justice of Bangladesh;






•
"citizen" means a person who is a citizen of Bangladesh according to the law relating to citizenship;






•
"clause" means a clause of the article in which the expression occurs;






•
"court" means any court of law including Supreme Court;






•
"debt" includes any liability in respect of any obligation to repay capital sums by way of annuities and any liability under any guarantee, and "debt charge" shall be construed accordingly;






•
"disciplinary law" means a law regulating the discipline of any disciplined force;






•
"disciplined force" means-









a.
the army, navy or air force;






b.
the police force;






c.
any other force declared by law to be a disciplined force within the meaning of this definition;






•
"district judge" includes additional district judge;






•
"existing law" means any law in force in, or in any part of, the territory of Bangladesh immediately before the commencement of this Constitution, whether or not it has been brought into operation;






•
"financial year" means a year commencing on the first day of July;






•
"guarantee" includes any obligation undertaken before the commencement of this Constitution to make payments in the event of the profits of an undertaking falling short of a specified amount;






•
"the High Court Division" means the High Court Division of the Supreme Court;






•
"judge" means a judge of a division of the Supreme Court;






•
"judicial service" means a service comprising person holding judicial posts not being posts superior to that of a district judge;






•
"law" means any Act, ordinance, order rule, regulation, bye-law, notification or other legal instrument, and any custom or usage, having the force of law in Bangladesh;






•
"Parliament" means the Parliament for Bangladesh established by article 65;






•
"Part" means a Part of this Constitution;






•
"pension" means a pension, whether contributory or not, of any kind whatsoever payable to or in respect of any person, and includes retired pay or gratuity so payable by way of the return or any addition thereto of subscriptions to a provident fund;






•
"political party" includes a group or combination of persons who operate within or outside Parliament under a distinctive name and who hold themselves out for the purpose of propagating a political opinion or engaging in any other political activity;






•
"the President" means the President of Bangladesh elected under this Constitution or any person for the time being acting in that office;






•
"property" includes property of every description movable or immovable, corporeal or incorporeal, and commercial and industrial undertakings, and any right or interest in any such property or undertaking;






•
"public notification" means a notification in the Bangladesh Gazette;






•
"public officer" means person holding or acting in any office of emolument in the service of the Republic;






•
"the Republic" means the People's Republic of Bangladesh;






•
"Schedule" means a schedule to this Constitution;






•
"securities" includes stock;






•
"the service of the Republic" means any service, post or office whether in a civil or military capacity, in respect of the Government of Bangladesh, and any other service declared by law to be a service of the Republic;






•
"session", in relation to Parliament, means the sittings of Parliament commencing when it first meets after the commencement of this Constitution or after a prorogation or dissolution of Parliament and terminating when Parliament is prorogued or dissolved;






•
"sitting" in relation to Parliament, means a period during which Parliament is sitting continuously without adjournment;






•
"the Speaker" means the person for the time being holding the office of Speaker pursuant to article 74;






•
"the State" includes Parliament, the Government and statutory public authorities;






•
"statutory public authority" means any authority, corporation or body the activities or the principal activities of which are authorised by any Act, ordinance, order or instrument having the force of law in Bangladesh;






•
"sub clause" means a sub-clause of the clause in which the expression occurs;






•
"the Supreme Court" means the Supreme Court of Bangladesh constituted by article 94;






•
"taxation" includes the imposition of any tax, rate, duty or impost, whether general, local or special, and "tax" shall be construed accordingly.






2.
The General Clauses Act, 1897 shall apply in relation to-









a.
this Constitution as it applies in relation to an Act of Parliament;






b.
any enactment repealed by this Constitution, or which by virtue thereof becomes void or ceases to have effect, as it applies in relation to any enactment repealed by Act of Parliament.





153. Commencement, citation and authenticity







1.
This Constitution may be cited as the Constitution of the People's Republic of Bangladesh and shall come into force on the sixteenth day of December, 1972, in this Constitution referred to as the commencement of this Constitution.






2.
There shall be an authentic text of this Constitution in Bengali, and an authentic text of an authorised translation in English, both of which shall be certified as such by the Speaker of the Constituent Assembly.






3.
A text certified in accordance with clause (2) shall be conclusive evidence of the provisions of this Constitution:







Provided that in the event of conflict between the Bengali and the English text, the Bengali text shall prevail.





SCHEDULE 1. LAWS EFFECTIVE NOTWITHSTANDING OTHER PROVISIONS


The State Acquisition and Tenancy Act, 1950 (E.B. Act XXVIII of 1951)


The Bangladesh (Taking over of Control and Management of Industrial and Commercial Concerns) Order, 1972 (A.P.O. No. 1 of 1972)


The Bangladesh Collaborators (Special Tribunals) Order, 1972 (P.O. No. 8 of 1972)


The Government of Bangladesh (Services) Order, 1972 (P.O. No. 9 of 1972)


The Bangladesh Shipping Corporation Order, 1972 (P.O. No. 10 of 1972)


The Bangladesh (Restoration of Evacuee Property) Order, 1972 (P.O. No. 13 of 1972)


The Bangladesh Public Servants' (Retirement) Order, 1972 (P.O. No. 14 of 1972)


The Bangladesh Abandoned Property (Control, Management and Disposal) Order, 1972 (P.O. No. 16 of 1972)


The Bangladesh Banks (Nationalisation) Order, 1972 (P.O. No. 26 of 1972)


The Bangladesh Industrial Enterprises (Nationalisation) Order, 1972 (P.O. No. 27 of 1972)


The Bangladesh Inland Water Transport Corporation Order, 1972 (P.O. No. 28 of 1972)


The Bangladesh (Vesting of Property and Assets) Order, 1972 (P.O. No. 29 of 1972)


The Bangladesh Insurance (Emergency Provisions) Order, 1972 (P.O. No. 30 of 1972)


The Bangladesh Consumer Supplies Corporation Order, 1972 (P.O. No. 47 of 1972)


The Bangladesh Scheduled Offences (Special Tribunals) Order, 1972 (P.O. No. 50 of 1972)


The Bangladesh Nationalised and Private Organisations (Regulation of Salary of Employees) Order, 1972 (P.O. No. 54 of 1972)


The Bangladesh Jute Export Corporation Order, 1972 (P.O. No. 57 of 1972)


The Bangladesh Water and Power Development Boards Order, 1972 (P.O. No. 59 of 1972)


The Government of Bangladesh (Services Screening) Order, 1972 (P.O. No. 67 of 1972)


The Bangladesh Government Hats and Bazars (Management) Order, 1972 (P.O. No. 73 of 1972)


The Bangladesh Government and Semi-autonomous Organisations (Regulation of Salary of Employees) Order, 1972 (P.O. No. 79 of 1972)


The Bangladesh Insurance (Nationalisation) Order, 1972 (P.O. No. 95 of 1972)


The Bangladesh Land Holding (Limitation) Order, 1972 (P.O. No. 98 of 1972)


The Bangladesh Biman Order, 1972 (P.O. No. 126 of 1972)


The Bangladesh Bank Order, 1972 (P.O. No. 127 of 1972)


The Bangladesh Shilpa Rin Sangstha Order, 1972 (P.O. No. 128 of 1972)


The Bangladesh Shilpa Bank Order, 1972 (P.O. No. 129 of 1972)


All Presidential Orders and other existing law effecting amendments of the above-mentioned Act and Orders.



SCHEDULE 2. ELECTION OF PRESIDENT


[Omitted]



SCHEDULE 3. OATHS AND AFFIRMATIONS



1. The President


An oath (or affirmation) in the following form shall be administered by the Speaker-


"I,........................................., do solemnly swear (or affirm) that I will faithfully discharge the duties of the office of President of Bangladesh according to law: That I will bear true faith and allegiance to Bangladesh: That I will preserve, protect and defend the Constitution: And that I will do right to all manner of people according to law, without fear or favour, affection or ill-will."



1A. Vice-President


[Omitted]



1B. The President in the case of performing the functions of the Chief Adviser.


[Omitted]



2. Prime Minister and other Ministers, Ministers of State and Deputy Ministers.


Oaths (or affirmations) in the following forms shall be administered by the President-







a.
Oath (or affirmation) of office;







"I ........................, do solemnly swear (or Affirm) that I will faithfully discharge the duties of the office of Prime Minister (or as the case may be) according to law: That I will bear true faith and allegiance to Bangladesh; That I will Preserve, protect and defend the Constitution: And That I will do right to all manner of people according to law, without fear of favour, affection or ill-will."






b.
Oath (or Affirmation) of secrecy;







"I, ........................, do solemnly swear (or affirm) that I will not directly or indirectly communicate or reveal to any person any matter which shall be brought under my consideration or shall become known to me as Prime Minister (or as the case may be) except as may be required for the due discharge of my duty as Prime Minister (or as the case may be)."





2A. Chief Adviser and Advisers.


[Omitted]



3. The Speaker.


An Oath (or affirmation) in the following form shall be administered by the president


"I , ..............., do solemnly swear (or affirm) that I will faithfully discharge the duties of the Speaker of Parliament and (whenever I am called upon so to do) of the President, according to law; That I will bear true faith and allegiance to Bangladesh; That I will preserve, protect and defend the Constitution; And that I will do right to all manner of People according to law, without fear or favour, affection or ill-will."



4. Deputy Speaker.


An oath (or affirmation) in the following form shall be administered by the President


"I, ....................., do solemnly swear (or affirm) that I will faithfully discharge the duties or Deputy Speaker or Parliament and (whenever I am called upon so to do) of the Speaker, according to law: That I will bear true faith and allegiance to Bangladesh: That I will preserve, protect and defend the Constitution: And that I will do right to all manner of people according to law, without fear or favour, affection or ill-will.



5. Member of Parliament.


An oath (or affirmation) in the following form shall be administered by the Speaker-


"I, ............................., having been elected a member of Parliament do solemnly swear (or affirm) that I will faithfully discharge the duties upon which I am about to enter according to law: That I will bear true faith and allegiance to Bangladesh: And that I will not allow my personal interest to influence the discharge of my duties as a member of Parliament."



6. Chief Justice or Judges.


An oath (or affirmation) in the following forms shall be administered, in the case of the Chief Justice by the President, and in the case of a Judge appointed to a division, by the Chief Justice-


"I, ............., having been appointed Chief Justice of Bangladesh (or Judge of the Appellate/High Court Division of the Supreme Court) do solemnly swear (or affirm) that I will faithfully discharge the duties of my office according to law: That I will bear true faith and allegiance to Bangladesh: That I will preserve, protect and defend the Constitution and the laws of Bangladesh: And that I will do right to all manner of people according to law, without fear of favour, affection or ill-will."



7. Chief Election Commissioner or Election Commissioner.


An oath (or Affirmation) in the following from shall be administered by the Chief Justice-


"I, ............................, having been appointed Chief Election Commissioner (or Election Commissioner), do solemnly swear (or Affirm) that I will faithfully discharge the duties of my office according to law: That I will bear true faith and allegiance to Bangladesh: That I will preserve, protect and defend the Constitution: And that I will not allow my personal interest to influence my official conduct or my official decisions."



8. Comptroller and Auditor-General.


An oath (or Affirmation) in the following form shall be administered by the Chief Justice-


"I, ...................., having been appointed Comptroller and Auditor-General do solemnly swear (or affirm) that I will faithfully discharge the duties of my office according to law: That I will bear true faith and allegiance to Bangladesh: That I will preserve, protect and defend the Constitution: And that I will not allow my personal interest to influence my official conduct or my official decisions."



9. Member of Public Service Commission.


An oath (or Affirmation) in the following form shall be administered by the Chief Justice-


"I, ......................., having been appointed Chairman (or Member) of a Public Service Commission do solemnly swear (or Affirm) that I will faithfully discharge the duties of my office according to law: That I will bear true faith and allegiance to Bangladesh: That I will preserve, protect and defend the Commission: And That I will not allow my personal interest to influence my official conduct or my official decisions."



SCHEDULE 4. TRANSITIONAL AND TEMPORARY PROVISIONS



1. Dissolution of Constituent Assembly


Upon the commencement of this Constitution, the Constitution Assembly, having discharged its responsibility of framing a Constitution for the Republic, shall stand dissolved.



2. First elections







1.
The First general election of members of Parliament shall be held as soon as possible after the commencement of this Constitution and for this purpose the election rolls prepared under the Bangladesh Electoral Rolls, Order 1972 (P.O. No. 104 of 1972) shall be deemed to be the electoral rolls prepared in accordance with article 119.






2.
For the purpose of the first general election of members of Parliament, the delimitation of constituencies made for the purpose of elections to constitute the erstwhile Provincial Assembly, and published in 1970, shall be deemed to be made under article 119, and the Election Commission shall, after incorporating such changes, as it may consider necessary, in the nomenclature of any constituency or any subdivision of than a included therein, publish, by public notification, the list of such constituencies:







Provided that provision may be made by law to give effect to the provision relating to seats women members referred to in clause (3) of articles 65.





3. Provisions for maintaining continuity and interim arrangements







1.
All laws made or purported to having been made in the period between the 26th day of March, 1971 and the commencement of this Constitution, all powers exercised and all things done during that period, under authority derived or purported to have been derived from the Proclamation of Independence or any law, are hereby ratified and confirmed and are declared to have been duly made, exercised and done according to law.






2.
Until the day upon which Parliament first meets pursuant to the provisions of this Constitution, the executive and legislative powers of the Republic (including the power of the President, on the advice of the Prime Minister, to legislate by order) shall notwithstanding the repeal of the Provisional Constitution of Bangladesh Order, 1972, be exercised in all respects in the manner in which, immediately before the commencement of the Constitution, they have been exercised.






3.
Any provision of this Constitution enabling or requiring Parliament to legislate shall, until the day upon which Parliament first meets as aforesaid, be construed as enabling the President of legislate by order, and any order made under this paragraph shall have effect as if the provisions thereof had been enacted by Parliament.





3A. Validation of certain Proclamations, etc.


[Omitted]



4. President







1.
The person holding office as President of Bangladesh immediately before the commencement of this Constitution shall hold office as President, as if elected to that office under this Constitution, until a person elected as President under article 48 enters upon office:







Provided that the holding of office under this paragraph shall not be taken into account for the purposes of clause (2) of article 50.






2.
The persons holding office as Speaker and Deputy Speaker of the Constituent Assembly immediately before the commencement of this Constitution shall, notwithstanding that Parliament has not yet been constituted, be deemed to hold office respectively as Speaker and Deputy Speaker until an election to each of those offices is made under clause(1) of article 74.





5. Prime Minister and other Ministers


The person holding office as Prime Minister, immediately before the date of the commencement of this Constitution shall until his successor appointed under article 56 after the first general election held under this Constitution enters upon office, hold office as Prime Minister as if appointed to that office under this Constitution, and the persons holding office as Ministers immediately before that date shall continue to hold office as Ministers until the Prime Minister otherwise directs, and nothing in article 56 shall prevent the appointment of other Ministers on the advice of the Prime Minister.



6. Judiciary







1.
The person holding office as Chief Justice immediately before the date of the Commencement of this Constitution and every person who then held office as judge of the High Court constituted by the Provisional Constitution of Bangladesh Order, 1972, shall as from that date hold office as if appointed under article 95 as Chief Justice or, as the case may be, as judge.






2.
The persons (other than the Chief Justice) holding office as judges pursuant to Sub-paragraph (1) of this paragraph shall at the commencement of this Constitution be deemed to have been appointed to the High Court Division, and appointments to the Appellate Division shall be made in accordance with article 94.






3.
All legal proceedings pending in the High Court immediately before the commencement of this Constitution (other than those referred to in Sub-paragraph (4) of this paragraph) shall be  transferred to and be deemed to be pending before the High Court Division for determination, and any judgment or order of the High Court delivered or made before the commencement of this Constitution shall have the same force and effect as if it had been delivered or made by the High Court Division.






4.
All legal proceedings pending before the Appellate Division of the High Court immediately before the commencement of this Constitution shall be transferred to the Appellate Division for determination and any judgment or order of the former division delivered or made before the commencement of this Constitution shall have the same force and effect as if it had been delivered or made by the Appellate Division.






5.
Subject to the provisions of this Constitution and of any other law-









a.
all original, appellate and other jurisdiction which was vested in the High Court constituted by the Provisional Constitution of Bangladesh Order, 1972 (other than jurisdiction vested in the Appellate Division of that Court) shall from the commencement of this constitution, vest in an be exercised by the High Court Division;






b.
all civil, criminal and revenue courts and tribunals exercising jurisdiction and functions immediately before the commencement of this Constitution shall continue to exercise their respective jurisdictions and functions, and all persons holding office in such courts and tribunals shall continue to hold their respective offices.






6.
The Provisions of Chapter II of Part VI (which relate to subordinate courts) shall be implemented as soon as is practicable, and until such implementation the matters provided for in that Chapter shall (subject to any the provision made by law) be regulated in the manner in which they were regulated immediately before the commencement of this Constitution.






7.
Nothing in this paragraph shall after the operation of any existing law relating to the abatement of proceedings.





6A. Provisions as to existing Judges and pending proceedings.


[Omitted]



6B. Provisions as to Judges of the Supreme Court and High Court existing before the Second Proclamation Order No. 1 of 1977 proceedings pending before commencement of that Order, etc.


[Omitted]



7. Interim rights of appeal.


An Appeal to the Appellate Division of the Supreme Court shall lie, notwithstanding any limitation as to time, against any judgment, decree, order or sentence delivered, issued or pronounced since the 1st day of March, 1971 by any High Court of Bangladesh (Amendment) Order, 1972 (P.O. No. 91 of 1972) functioning in the territory of Bangladesh:


Provided that article 103 shall apply in respect of any such appeal as it applies in respect of appeals from the High Court Division;


Provided further that no appeal under this article shall be lodged after the expiration of the period of ninety days from the commencement of this Constitution.



8. Election Commission







1.
The Election Commission existing immediately before the date of commencement of this Constitution, shall, as from that date be deemed to be the Election Commission established by this Constitution.






2.
The person holding office as Chief Election Commissioner, and every person holding office as Election Commissioner, immediately before the date of the commencement of this Constitution, shall, as from that date, hold office as if appointed to such office under this Constitution.





9. Public Service Commission







1.
The public service commissions existing immediately before the date of the commencement of this Constitution, shall as from that date, be deemed to be public service commissions established under this Constitution.






2.
Every person holding office as chairman or other member of a public service commission immediately before the date of the commencement of this Constitution, shall, as from that date hold office as if appointed to that office under Constitution.





10. Public service







1.
Subject to this Constitution and to any other law-









a.
any person who immediately before the commencement of this Constitution was in the service of the Republic shall continue in that service on the same terms and conditions as were applicable to him immediately before such commencement;






b.
all authorities and all officers, judicial, executive and ministerial throughout Bangladesh exercising functions immediately before the commencement of this Constitution, shall, as from such commencement, continue to exercise their respective functions.






2.
Nothing in Sub-paragraph (1) of this paragraph shall-









a.
derogate from the continued operation of the Government of Bangladesh (Services) Order, 1972 (P.O. No. 9 of 1972), or the Government of Bangladesh (Services Screening) Order, 1972 (P.O. No. 67 of 1972);






b.
prevent the making of any law varying or revoking the conditions of service (including remuneration, leave, person rights and rights relating to disciplinary matters) of persons employed at any time before the commencement of this Constitution or of person continuing in the service of the Republic under the provisions of the paragraph.





11. Oaths for continuance in office


Any person who, under this Schedule, is continued in an office in respect of which a form of oath or affirmation is set out in the Third Schedule shall, as soon as practicable after the commencement of this Constitution, make and subscribe before the appropriate person an oath or affirmation in that form.



12. Local Government


Until elections are held to constitute the local government bodies referred to in article 59, the administrative arrangements existing in the different administrative units of the Republic immediately before the commencement of this Constitution shall continue, subject to such changes as may be made by law.



13. Taxation


All taxes and fees imposed under any law in force in Bangladesh immediately before the commencement of this Constitution shall continue to be imposed but may be varied or abolished by law.



14. Interim financial arrangements


Unless Parliament otherwise resolves, the Provisions of articles 87, 89, 90 and 91 of this Constitution shall not have effect in respect of the financial year current at the commencement of this Constitution, and expenditure defrayed during that year out of the Consolidated Fund or the Public Account of the Republic shall be deemed to have been validly incurred:


Provided that the President shall, as soon as is practicable, cause a statement of all such expenditure, authenticated by his signature, to be laid before Parliament.



15. Audit of past accounts


The powers of the Comptroller and Auditor-General under this Constitution shall apply in respect of all accounts relating to the financial year current at the commencement of this condition and to earlier years and the reports of the Comptroller and Auditor-General relating to such accounts shall be submitted to the President who shall cause them to be laid before Parliament.



16. Property, assets, rights, liabilities and obligations of the Government.







1.
All property, assets and rights which immediately before the commencement of this Constitution were vested in the Government of the People's Republic of Bangladesh or any person or authority on its behalf shall vest in the Republic.






2.
All liabilities and obligations of the Government of the Republic as they existed immediately before the commencement of this Constitution shall continue to be the liabilities and obligations of the Republic.






3.
No liability or obligation of any other government which at any time functioned in the territory of Bangladesh is or shall be a liability or obligation of the Republic unless it is expressly accepted by the Government of the Republic.





17. Adaptation of laws and removal of difficulties.







1.
For the purpose of bringing the provisions of any law in force in Bangladesh into conformity with this Constitution the President may, within the period of two years from the commencement of this Constitution, by order, amend or suspend the operation of such provisions and any order so made may have retrospective effect.






2.
The President may, for the purpose of removing any difficulties in relation to the transition from the provisional constitutional arrangements existing before the commencement of this Constitution to the arrangements under this Constitution by order, direct that this Constitution shall, during such period as may be specified in the order, have effect subject to such adaptations, whether by way of modification, addition or omission, as he may deem necessary or expedient:







Provided that no such order shall be made after the first meeting of the Parliament constituted under this Constitution.






3.
Every order made under this paragraph shall have effect notwithstanding any other provision of this Constitution, shall be laid before Parliament, and may be amended or revoked by Act of Parliament.





18. Ratification and confirmation of Proclamations, etc.


[Omitted]



19. Ratification and confirmation of the Proclamation of the 24th March, 1982, etc.


[Omitted]



20. Provisions relating to Vice-President


[Omitted]



21. Ratification and confirmation of the appointment of Vice-President, etc.


[Omitted]



22. Parliament functioning immediately before the commencement of the Constitution functioning immediately before the commencement of the Constitution (Twelfth Amendment) Act.


[Omitted]



23. Temporary special provision regarding women members in the Parliament.


[Omitted]



SCHEDULE 5. HISTORIC SPEECH OF THE FATHER OF THE NATION, BANGABANDHU SHEIKH MUJIBUR RAHMAN OF THE 7TH MARCH, 1971


My brothers,


I have come before you today with a heart laden with sadness. You are aware of everything and know all. We have tried with our lives. And yet the sadness remains that today, in Dhaka, Chittagong, Khulna, Rajshahi and Rangpur the streets are soaked in the blood of my brothers. Today the people of Bengal desire emancipation, the people of Bengal wish to live, the people of Bengal demand that their rights be acknowledged.


What wrong have we committed? Following the elections, the people of Bangladesh entrusted me and the Awami League with the totality of their electoral support. It was our expectation that the Parliament would meet, there we would frame our Constitution, that we would develop this land, that the people of this country would achieve their economic, political and cultural freedom. But it is a matter of grief that today we are constrained to say in all sadness that the history of the past twenty three years has been the history of a persecution of the people of Bengal, a history of the blood of the people of Bengal. This history of the past twenty three years has been one of the agonising cries of men and women.


The history of Bengal has been a history where the people of this land have made crimson the streets and highways of this land with their blood. We gave blood in 1952; in 1954, we won the elections and yet were not permitted to exercise power. In 1958, Ayub Khan imposed Martial Law and kept the nation in a state of slavery for ten long years. On 7 June 1966, as they rose in support of the Six-Point movement, the sons of my land were mown down in gunfire. When Yahya Khan took over once Ayub Khan fell in the fury of the movement of 1969, he promised that he would give us a Constitution, give us democracy. We put our faith on him. And then history moved a long way, the elections took place. I have met President Yahya Khan. I appealed to him, not just as the majority leader in Bengal but also as the majority leader in Pakistan, to convene the National Assembly on 15 February. He did not pay heed to my appeal. He paid heed to Mr. Bhutto. And he said that the assembly would be convened in the first week that we would discuss matters in the Assembly. I even went to the extent of suggesting that despite our being in a majority, if anyone proposes anything that is legitimate and right, we would accept his proposal.


Mr. Bhutto came here. He held negotiations with us, and when he left, he said that the door to talk had not closed, that more discussions would take place. After that, I spoke to other political leaders. I told them to join me in deliberations so that we could give shape to a Constitution for the country. But Mr. Bhutto said that if members elected from West Pakistan came here, the Assembly would turn into a slaughter house, an abattoir. He warned that anyone who went to the Assembly would end up losing his life. He issued dire warnings of closing down all the shop from Peshawar to Karachi if the Assembly Session went ahead. I said that the Assembly Session would go ahead. And then, suddenly, on the first of March the Assembly Session was put off. Mr. Yahya Khan, in exercise of his powers as president, had called the National Assembly into Session; and I had said that I would go to the Assembly. Mr. Bhutto said he would not go. Thirty five members came here from West Pakistan. And suddenly the Assembly was put off. The blame was placed squarely on the people of Bengal, the blame was put at my door. Once the Assembly meeting was postponed, the people of this land decided to put up resistance to the act.


I enjoined upon them to observe a peaceful general strike. I instructed them to close down all factories and industrial installations. The people responded positively to my directives. Through sheer spontaneity they emerged on to the streets. They were determined to pursue their struggle through peaceful means.


What have we attained? The weapons we have bought with our money to defend the country against foreign aggression are being used against the poor and down-trodden of my country today. It is their hearts the bullets pierce today. We are the majority in Pakistan. Whenever we Bengalis have attempted to ascend to the heights of power, they have swooped upon us.


I have spoken to him over telephone. I told him, Mr. Yahya Khan, you are the President of Pakistan. Come, be witness to the inhuman manner in which the people of my Bengal are being murdered, to the way in which the mothers of my land are being deprived of their sons." I told him, "come, see and dispense justice". But he construously said that I had agreed to participate in a Round Table Conference to be held on 10 March. I have already said a long time ago, what RTC? With whom do I sit down to talk? Do I fraternise with those have taken the blood of my people? All of a sudden, without discussing matters with me and after a secret meeting lasting five hours, he has delivered a speech in which he has placed all responsibility for the impasse on me, on the people of Bengal.


My brothers,


They have called the Assembly for the twenty-fifth. The marks of blood have not yet dried up. I said on the tenth that Mujibur Rahman would not walk across that blood to take part in a Round Table Conference. You have called the Assembly. But my demands must be met first. Martial Law must be withdrawn. All military personnel must be taken back to the barracks. An inquiry must be conducted into the manner in which the killings have been caused. And power must be transferred to the elected representatives of the people. And only then shall we consider the question of whether or not to sit in the National Assembly. Prior to the fulfilment of our demands, we cannot take part in the Assembly.


I do not desire the office of Prime Minister. I wish to see the rights of the people of this country established. Let me make it clear, without ambiguity, that beginning today, in Bangladesh, all courts, magistracies, government offices and educational institutions will remain closed for an indefinite period. In order that the poor do not suffer, in order that my people do not go through pain, all other activities will continue, will not come within the ambit of the general strike from tomorrow. Rickshaws, horse carriages, trains and river vessels will ply. The Supreme Court, High Court, Judge's Court, semi-government offices, WAPDA,-nothing will work. Employees will collect their salaries on the twenty-eighth. But if the salaries are not paid, if another bullet is fired, if any more of the people are murdered, it is my directive to all of you: turn every house into a fortress, resist the enemy with everything you have. And for the sake of life, even if I am not around to guide you, direct you, close off all roads and pathways.


We will strive them into submission. We will submerge them in water. You are our brothers. Return to your barracks and no harm will come to you. But do not try to pour bullets into my heart again. You cannot keep seventy five million people in bondage. Now that we have learnt to die, no power on earth can keep us in subjugation.


For those who have embraced martyrdom, and for those who have sustained injuries we in the Awami League will do all we can to relieve their tragedy. Those among you who can please lend a helping hand through contributing to our relief committee. The owners of industries will make certain that the wages of workers who have taken part in the strike for the past week are duly paid to them. I shall tell employees of the government, my word must be heard, and my instructions followed. Until freedom comes to my land, all taxes will be held back from payment. No one will pay them. Bear in mind that the enemy has infiltrated our ranks to cause confusion and sow discord among us. In our Bengal, everyone, be the Hindu or Muslim, Bengali or non-Bengali, is our brother. It is our responsibility to ensure their security. Our good name must not be sullied.


And remember, employees at radio and television, if radio does not get our message across, no Bengali will go to the radio station. If television does not put forth our point of view, no Bengali will go to television. Banks will remain open for two hours to enable people to engage in transactions. But there will be no transfer of even a single penny from East Bengal to West Pakistan. Telephone and telegram services will continue in East Bengal and news can be despatched overseas.


But if moves are made to exterminate the people of this country, Bengalis must act with caution. In every village, every neighbourhood, set up Sangram Parishad under the leadership of the Awami League. And be prepared with whatever you have. Remember: Having mastered the lesson of sacrifice, we shall give more blood. God willing, we shall free the people of this land. The struggle this time is a struggle for emancipation. The struggle this time is a struggle for independence.


Joi Bangla!



SCHEDULE 6. DECLARATION OF INDEPENDENCE


BY THE FATHER OF THE NATION, BANGABANDHU SHEIKH MUJIBUR RAHA-MAN SHORTLY AFTER MIDNIGHT OF 25TH MARCH, i.e. EARLY HOURS OF 26TH MARCH, 1971


"This may be my last message, from today Bangladesh is independent. I call upon the people of Bangladesh wherever you might be and with whatever you have, to resist the army of occupation to the last. Your fight must go on until the last soldier of the Pakistan occupation army is expelled from the soil of Bangladesh and final victory is achieved.


Sheik Mujibur Rahman


26 March 1971"



SCHEDULE 7. THE PROCLAMATION OF INDEPENDENCE


MUJIBNAGAR, BANGLADESH


Dated 10th day of April, 1971.


WHEREAS free elections were held in Bangladesh from 7th December, 1970 to 17th January, 1971, to elect representatives for the purpose of framing a Constitution,


AND WHEREAS at these elections the people of Bangladesh elected 167 out of 169 representatives belonging to the Awami League,


AND WHEREAS General Yahya Khan summoned the elected representatives of the people to meet on the 3rd March, 1971, for the purpose of framing a Constitution,


AND WHEREAS the Assembly so summoned was arbitrarily and illegally postponed for an indefinite period,


AND WHEREAS instead of fulfilling their promise and while still conferring with the representatives of the people of Bangladesh, Pakistan authorities declared an unjust and treacherous war,


AND WHEREAS in the facts and circumstances of such treacherous conduct Banga Bandhu Sheikh Mujibur Rahaman, the undisputed leader of 75 million of people of Bangladesh, in due fulfilment of the legitimate right of self-determination of the people of Bangladesh, duly made a declaration of independence at Dacca on March 26, 1971, and urged the people of Bangladesh to defend the honour and integrity of Bangladesh,


AND WHEREAS in the conduct of a ruthless and savage war the Pakistani authorities committed and are still continuously committing numerous acts of genocide and unprecedented tortures, amongst others on the civilian and unarmed people of Bangladesh,


AND WHEREAS the Pakistan Government by levying an unjust war and committing genocide and by other repressive measures made it impossible for the elected representatives of the people of Bangladesh to meet and frame a Constitution, and give to themselves a Government,


AND WHEREAS the people of Bangladesh by their heroism, bravery and revolutionary fervour have established effective control over the territories of Bangladesh,


We the elected representatives of the people of Bangladesh, as honour bound by the mandate given to us by the people of Bangladesh whose will is supreme duly constituted ourselves into a Constituent Assembly, and







•
having held mutual consultations, and






•
in order to ensure for the people of Bangladesh equality, human dignity and social justice,






•
declare and constitute Bangladesh to be a sovereign People's Republic and thereby confirm the declaration of independence already made by Banga Bandhu Sheikh Mujibur Rahaman, and






•
do hereby affirm and resolve that till such time as a Constitution is framed, Banga Bandhu Sheikh Mujibur Rahaman shall be the President of the Republic and that Syed Nazrul Islam shall be the Vice-President of the Republic, and






•
that the President shall be the Supreme Commander of all the Armed Forces of the Republic,






•
shall exercise all the Executive and Legislative powers of the Republic including the power to grant pardon,






•
shall have the power to appoint a Prime Minister and such other Ministers as he considers necessary,






•
shall have the power to levy taxes and expend monies,






•
shall have the power to summon and adjourn the Constituent Assembly, and






•
do all other things that may be necessary to give to the people of Bangladesh and orderly and just Government.




We the elected representatives of the people of Bangladesh do further resolve that in the event of there being no President or the President being unable to enter upon his office or being unable to exercise his powers due to any reason whatsoever, the Vice-President shall have and exercise all the powers, duties and responsibilities herein conferred on the President,


We further resolve that we undertake to observe and give effect to all duties and obligations that devolve upon us as a member of the family of nations and to abide by the Charter of the United Nations.


We further resolve that this Proclamation of Independence shall be deemed to have come into effect from 26th day of March, 1971.


We further resolve that in order to give effect to this instrument we appoint Prof. Yusuf Ali our duly Constituted potentiary and to give to the President and the Vice-President oaths of office.


PROF. YUSUF ALI


Duly Constituted Potentiary


By and under the authority of the Constituent Assembly of Bangladesh.

